Exhibit 10.1

Execution

[***] Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed with the Securities and Exchange
Commission. A complete copy of this agreement has been filed with the Securities
and Exchange Commission.

 

 

SERVICING RIGHTS PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

SUNTRUST MORTGAGE, INC.

as

PURCHASER

AND

HOMESTREET BANK

as

SELLER

Dated as of June 30, 2014

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I INCORPORATION OF RECITALS; DEFINITIONS

     5   

        Section 1.1

   Incorporation of Recitals      5   

        Section 1.2

   Definitions      5   

ARTICLE II SALE OF SERVICING RIGHTS AND RELATED ITEMS

     13   

Section 2.1

   Agreement of Sale      13   

Section 2.2

   Assumption of Liabilities      13   

Section 2.3

   Closing      13   

Section 2.4

   Conditions Precedent to Sale by the Seller      13   

Section 2.5

   Conditions Precedent to Purchase by the Purchaser      13    ARTICLE III
PURCHASE PRICE AND RELATED MATTERS      15   

Section 3.1

   Purchase Price      15   

Section 3.2

   Payment of Purchase Price      15   

Section 3.3

   Form of Payment to be Made      17   

Section 3.4

   Errors and Adjustments to the Mortgage Loan Schedule      18   

Section 3.5

   Certain Adjustments and Refunds      18   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     19   

Section 4.1

   Representations and Warranties of the Seller      19   

Section 4.2

   Representations and Warranties of the Seller regarding the Servicing Rights
and Mortgage Loans      21   

Section 4.3

   Representations and Warranties of Purchaser      26   

ARTICLE V COVENANTS

     28   

Section 5.1

   Investor Consent      28   

Section 5.2

   Interim Servicing      28   

Section 5.3

   Access to and Release of Information      28   

Section 5.4

   Transfer of Servicing      29   

Section 5.5

   Data Files, Mortgage Files and Related Materials      29   

Section 5.6

   [Reserved]      31   

Section 5.7

   Escrows and Advances; Reconciliation      31   

Section 5.8

   Escrow Interest and Analysis      32   

Section 5.9

   Forwarding of Payments and Other Items      32   

Section 5.10

   Assignment of Flood and Tax Service Contracts      32   

Section 5.11

   IRS Reporting      33   

Section 5.12

   Notification of Mortgagors, Insurance Companies, etc      33   

Section 5.13

   SCRA Schedule      33   

 

-ii-



--------------------------------------------------------------------------------

        Section 5.14

  Power of Attorney      33   

        Section 5.15

  Cooperation      33   

        Section 5.16

  Loss Mitigation      34   

        Section 5.17

  [Reserved]      34   

        Section 5.18

  Non-Solicitation      34   

        Section 5.19

  Post-Transfer Servicing      34    ARTICLE VI INDEMNIFICATION      35   
        Section 6.1   Indemnification of the Purchaser      35   
        Section 6.2   Repurchase of Mortgage Loans, REO Property and Servicing
Rights      35            Section 6.3   [Reserved]      37            Section
6.4   Indemnification of Seller      37            Section 6.5   Notice and
Settlement of Claims      38    ARTICLE VII TERMINATION      39   
        Section 7.1   Termination      39            Section 7.2   Effect of
Termination      39    ARTICLE VIII MISCELLANEOUS      41            Section 8.1
  Exclusivity      41            Section 8.2   Confidentiality      41   
        Section 8.3   Costs and Expenses; Broker’s Fees      41   
        Section 8.4   Notices      42            Section 8.5   Entire Agreement;
Amendments and Waivers      42            Section 8.6   Governing Law      43   
        Section 8.7   Submission to Jurisdiction      43            Section 8.8
  Waiver of Jury Trial      43            Section 8.9   General Interpretive
Principles      43            Section 8.10   Effect of Headings; Exhibits; No
Strict Construction      44            Section 8.11   Severability Clause     
44            Section 8.12   Due Diligence      44            Section 8.13  
Survival      44            Section 8.14   No Remedy Exclusive      44   
        Section 8.15   Successors and Assigns; Third Party Beneficiaries      44
           Section 8.16   Sale Treatment      45            Section 8.17  
Reproduction of Documents      45            Section 8.18   Further Assurances
     45            Section 8.19   Counterparts      45   

 

-iii-



--------------------------------------------------------------------------------

SERVICING RIGHTS PURCHASE AND SALE AGREEMENT

This SERVICING RIGHTS PURCHASE AND SALE AGREEMENT, dated as of June 30, 2014
(the “Effective Date”), is by and between SUNTRUST MORTGAGE, INC., a Virginia
corporation (the “Purchaser”) and HOMESTREET BANK, a Washington state chartered
savings bank (the “Seller”).

W I T N E S S E T H:

WHEREAS, the Seller is the owner of servicing rights related to certain mortgage
loans sold to or securitized with the Federal National Mortgage Association; and

WHEREAS, on the terms and subject to the conditions set forth herein, the Seller
desires to sell, transfer and assign, and the Purchaser desires to purchase and
assume, all right, title and interest in and to certain of such servicing
rights.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon the terms and subject to
the conditions set forth herein, the Parties hereto agree as follows:

 

4



--------------------------------------------------------------------------------

ARTICLE I

INCORPORATION OF RECITALS; DEFINITIONS

Section 1.1 Incorporation of Recitals. The recitals set forth above are
incorporated herein by reference.

Section 1.2 Definitions. As used in this Agreement, the following capitalized
terms shall have the meanings specified below:

Action: Any action, suit, litigation, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority or arbitrator.

Advances: The moneys that have been advanced by the Servicer from its funds in
connection with its servicing of the Mortgage Loans in accordance with
Applicable Requirements (including P & I Advances, T & I Advances and Corporate
Advances) and for which the Servicer has a right of reimbursement under the
applicable Servicing Agreements.

Agreement: This Servicing Rights Purchase and Sale Agreement, including all
amendments hereof and supplements hereto, and all Exhibits and Schedules
attached hereto.

Ancillary Fees: All fees and income derived from and related to the Mortgage
Loans, excluding Servicing Fees attributable to the Mortgage Loans, but
including late charges, prepayment penalties, incentive fees payable under HAMP
or other program with a Governmental Authority, fees received with respect to
checks or bank drafts returned by the related bank for non-sufficient funds,
assumption fees, optional insurance administrative fees, income on escrow
accounts and custodial accounts or other receipts on or with respect to such
Mortgage Loans, and all other incidental fees, income and charges collected from
or assessed against the Mortgagor, other than those charges payable to the
Investor under the terms of the applicable Servicing Agreements.

Applicable Law: As of the time of reference, all applicable federal, state and
local laws, rules, regulations and ordinances.

Applicable Requirements: As of the time of reference and as applicable, (a) the
terms of the Mortgage Loan Documents, with respect to each Mortgage Loan,
(b) all Applicable Laws applicable to the origination, sale, pooling, insuring,
guarantying or servicing of any Mortgage Loan or Servicing Right at the relevant
time, (c) the Servicing Agreements, (d) any Orders applicable to any Mortgage
Loan or Servicing Right, (e) all legal and contractual obligations to or with
the Investor, any applicable Insurer or Governmental Authority applicable to any
Mortgage Loan or Servicing Right and (f) those mortgage origination, sale and
servicing practices (including collection practices) of prudent mortgage banking
institutions which originate, sell and service mortgage loans of the same types
as such Mortgage Loans in the jurisdiction where the related Mortgaged
Properties are located.

Assignment of Mortgage: A written instrument that, when recorded in the
appropriate office of the local jurisdiction in which the related Mortgaged
Property is located, will reflect the transfer of the Mortgage identified
therein from the transferor to the transferee named therein.

 

5



--------------------------------------------------------------------------------

Bill of Sale: A Bill of Sale for the sale of Servicing Rights on the Sale Date,
in the form of Exhibit C.

Business Day: Any day other than a Saturday, Sunday, legal holiday or other day
on which national banks are required by law or executive order to be closed.

Claim: As defined in Section 6.5.

Code: The Internal Revenue Code of 1986, as the same may be amended from time to
time (or any successor statute thereto).

Collateral Files: With respect to each Mortgage Loan, the file containing the
Mortgage Loan Documents and such other documents or instruments as are required
to be maintained with the Document Custodian or necessary to obtain
certification pursuant to Applicable Requirements.

Compensatory Fees: Fees or penalties imposed by an Investor on the Servicer for
an unjustifiable failure to complete a Foreclosure within such Investor’s
required “state foreclosure time lines.”

Corporate Advances: Advances related to a delinquent Mortgage Loan expended by
Seller in accordance with the Servicing Agreements (other than P & I Advances
and T & I Advances), including attorney fees and costs, property preservation,
property inspection, and valuation fees, as well as other default related
expenses.

Custodial Accounts: The accounts in which Custodial Funds are deposited and held
by the Servicer pending remittance or distribution thereof, all in accordance
with Applicable Requirements.

Custodial Funds: All funds held by or in the control of the Seller with respect
to the Mortgage Loans, including, but not limited to, all principal and interest
funds and any other funds due the Investor, buydown funds, funds for the payment
of taxes, assessments, insurance premiums, ground rents and similar charges,
funds from hazard insurance loss drafts and other mortgage escrow and impound
amounts (including interest accrued thereon for the benefit of the Mortgagors
under the Mortgage Loans, if required by Applicable Requirements) maintained by
the Seller relating to the Mortgage Loans.

Document Custodian: A document custodian approved by the Investor and designated
by the Purchaser.

Effective Date: As defined in the introductory phrase of this Agreement.

Electronic Data File: The test tape(s), sale tape(s) and/or transfer tape(s) and
other electronic files or media containing the Mortgage Loan and Servicing
Rights information to be delivered to the Purchaser, which shall be in the
format specified by the Purchaser.

 

6



--------------------------------------------------------------------------------

Estimate Date: The close of business on June 20, 2014.

Estimated Purchase Price: An amount equal to the product of the Purchase Price
Percentage multiplied by the aggregate outstanding principal balance, as of the
Estimate Date, of the Mortgage Loans set forth on the preliminary Mortgage Loan
Schedule (excluding any which the Seller is aware are Excluded Loans).

Estimated Purchase Price Computation Worksheet: An estimated purchase price
computation worksheet substantially in the form of Exhibit B-1.

Excluded Loans: A Mortgage Loan: (a) which has been converted to a REO Property,
whether by Foreclosure, deed in lieu or otherwise, as of the Transfer Date;
(b) that has been paid off or satisfied in full as of the Transfer Date;
(c) which, as of the Sale Date, is 60 or more days past due (without regard for
any grace period); (d) which, as of the Sale Date, is in bankruptcy or for which
a Foreclosure action has been initiated; (e) is a HomePath Renovation Loan; or
(f) is a Loss Mitigation Loan

Fannie Mae: The Federal National Mortgage Association or any successor thereto.

Federal Funds Rate: The “high” interest rate for reserves traded among
commercial banks for overnight use in amounts of one million dollars ($1
million) or more, as reported by The Wall Street Journal under “Federal Funds”
rates as of the first Business Day of each month.

Foreclosure: The procedure pursuant to which a lienholder acquires title to a
Mortgaged Property in a foreclosure sale, or a sale under power of sale, or
other acquisition of title to the Mortgaged Property based upon a default by the
Mortgagor under the Mortgage Loan Documents, under the law of the state wherein
the Mortgaged Property is located.

Governmental Authority: Any federal, state or local governmental authority,
agency, commission or court.

Guides: The Fannie Mae Selling and Servicing Guides.

HAMP: The Home Affordable Modification Program, as the same may be modified from
time to time, as administered by Fannie Mae as agent for the U.S. Department of
Treasury.

Indemnified Party: As defined in Section 6.5(a).

Indemnifying Party: As defined in Section 6.5(a).

Insurer: Any issuer of a PMI Policy and any insurer or guarantor under any
hazard insurance policy, any federal flood insurance policy, any title insurance
policy, any earthquake insurance policy or other insurance policy, and any
successor thereto, with respect to the Mortgage Loan or the Mortgaged Property.

 

7



--------------------------------------------------------------------------------

Interim Subservicing Fee: [***] per Mortgage Loan per calendar month (pro
rated).

Investor: Fannie Mae.

Investor Consent: The consent of the Investor to the transfer of the applicable
Servicing Rights from the Seller to the Purchaser, as delivered by Investor to
Seller on June 18, 2014 and provided to Purchaser.

Loss Mitigation Loan: Any loan for which a Mortgagor has requested an
application for loss mitigation including, but not limited to a trial or
permanent modification, a forbearance, deferral, waiver, short sale,
deed-in-lieu or other loss mitigation, foreclosure alternative or foreclosure
prevention effort or process, including any federal, state, or local program or
proprietary program.

Losses: Any and all direct, actual and out-of-pocket costs or expenses, losses,
damages, deficiencies, claims, including costs of investigation, attorneys’ fees
and disbursements, the amounts of denied insurance or guaranty coverage (to the
extent Purchaser has to pay amounts in lieu thereof), but, excluding (i) any
amounts attributable to or arising from overhead allocations, general or
administrative costs and expenses, or any cost for the time of any Party’s
employees, (ii) consequential losses or damages consisting of speculative lost
profits, lost investment or business opportunity, damage to reputation or
operating losses, (iii) punitive or treble damages; (iv) ordinary deductions
from the calculation of insurance or guaranty benefits by an Insurer related to
the servicing of the Mortgage Loans after the Sale Date assuming the Seller
complied with Applicable Requirements in servicing the Mortgage Loans prior to
the Sale Date, and (v) prepayment interest shortfalls payable to securities
holders for the accrual on interest on mortgage-backed securities in excess of
the amount payable by the Mortgagor upon the full prepayment of a Mortgage Loan;
provided, however, that the exclusions set forth in clauses (ii) and (iii) above
do not apply if and to the extent any such amounts are actually incurred in
payment to a third party or government entity.

MERS: The Mortgage Electronic Registration System.

MERS Mortgage Loan: A Mortgage Loan registered with MERS that either designates
MERS as original mortgagee or is assigned to MERS.

Monthly Payment: The scheduled monthly payment on a Mortgage Loan due on any due
date pursuant to the terms of the related Mortgage Note.

Mortgage: The mortgage, deed of trust or other instrument securing a Mortgage
Note which creates a first lien on an unsubordinated estate in fee simple in
real property securing the Mortgage Note, except that with respect to real
property located in jurisdictions in which the use of leasehold estates for
residential properties is a widely-accepted practice, the mortgage, deed of
trust or other instrument securing the Mortgage Note may secure and create a
first lien upon a leasehold estate of the Mortgagor.

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

Mortgage Escrow Payments: The portion, if any, of the Monthly Payment in
connection with a Mortgage Loan that relates to funds for the payment of taxes,
assessments, insurance premiums, ground rents and similar charges, and other
mortgage escrow amounts.

Mortgage File: With respect to each Mortgage Loan, the Collateral File and the
Servicing File, including the Mortgage Loan Documents.

Mortgage Interest Rate: The annual rate at which interest accrues on any
Mortgage Loan in accordance with the provisions of the related Mortgage Note.

Mortgage Loan Documents: With respect to any Mortgage Loan: (a) the original
Mortgage Note; (b) the original recorded Mortgage, (c) original recorded
intervening Assignments of Mortgage, if any (including, with respect to any MERS
Mortgage Loan, an original recorded Assignment of Mortgage to MERS unless MERS
was designated as the original mortgagee); (d) an original mortgagee title
insurance policy (or other evidence of title acceptable under Applicable
Requirements); (e) the PMI policy, as applicable; (f) original recorded
modifications or consolidation and extension agreements, if any; and
(g) original of the applicable power of attorney, if an attorney-in-fact signed
the Mortgage Note on a Mortgagor’s behalf or a name affidavit, if the Mortgagor
signed under an “also known as” name or used a signature that significantly
differs from the typed name.

Mortgage Loans: The eligible, one-to-four family residential mortgage loans sold
to or securitized by the Investor as to which the Seller is the owner of the
Servicing Rights, as listed on the Mortgage Loan Schedule, provided that any
mortgage loan that is an Excluded Loan shall not constitute a Mortgage Loan.

Mortgage Loan Schedule: On the Effective Date, the preliminary Mortgage Loan
Schedule delivered by the Seller to the Purchaser contemporaneously with the
execution of this Agreement, which will identify all Mortgage Loans for which
Servicing Rights are eligible for sale hereunder as of the Sale Date, and
contains the data fields identified on Exhibit A with respect to each Mortgage
Loan. The final Mortgage Loan Schedule shall include only the Mortgage Loans
included on the preliminary Mortgage Loan Schedule (except for any such Mortgage
Loans that are Excluded Loans as of the Sale Date). Each such Mortgage Loan
Schedule shall be delivered in electronic form reasonably acceptable to the
Purchaser.

Mortgage Note: The promissory note executed by a Mortgagor and secured by a
Mortgage evidencing the indebtedness of the Mortgagor under a Mortgage Loan.

Mortgaged Property: The one- to four-family residential real property that is
encumbered by a Mortgage, including all buildings and fixtures thereon.

Mortgagor: Any obligor under a Mortgage Note and Mortgage.

Order: Any order, injunction, judgment, decree, ruling, writ, assessment,
agreement, or arbitration award of a Governmental Authority.

 

9



--------------------------------------------------------------------------------

Originator: With respect to any Mortgage Loan, the Person(s) that performed one
or more of the following functions: (a) took the loan application; (b) processed
the loan application; (c) underwrote the loan application; and/or (d) closed or
funded the Mortgage Loan.

P & I Advances: Principal and interest advances expended by Seller in accordance
with Servicing Agreements (net of prepaid principal and interest, as
applicable).

Parties: The Seller and the Purchaser.

Person: An individual, a corporation, a partnership, a limited liability
company, a joint venture, a trust, an unincorporated association or
organization, a government body, agency or instrumentality or any other entity.

PMI Policy: With respect to a Mortgage Loan, the policy of primary mortgage
insurance satisfying Applicable Requirements.

Pool: One or more Mortgage Loans that have been aggregated pursuant to the
requirements of the Investor.

Prior Servicer: Any Person that was a Servicer or subservicer of any Mortgage
Loan before the Seller became the Servicer of the Mortgage Loan, and the Seller
or any subservicer who has performed subservicing of the Mortgage Loans for the
Seller.

Purchase Price: An amount equal to the product of the Purchase Price Percentage
multiplied by the aggregate outstanding principal balance, as of the Sale Date,
of the Mortgage Loans for which Servicing Rights are being sold on the Sale
Date.

Purchase Price Percentage: As provided in Exhibit F.

Purchase Price Computation Worksheet: A purchase price computation worksheet
substantially in the form of Exhibit B-2.

Purchaser: As defined in the introductory phrase of this Agreement.

Qualified Insurer: An Insurer duly qualified as such under the laws of the
states in which the Mortgaged Properties are located, duly authorized and
licensed in such states to transact the applicable insurance business and to
write the insurance provided, meeting the requirement of the Investor.

Recourse Obligation: With respect to any Mortgage Loan, any obligation or
liability (actual or contingent) of the Servicer: (a) for losses incurred in
connection with the Foreclosure or other disposition of such Mortgage Loan
(including losses relating to loss mitigation or obtaining deeds in lieu of
Foreclosure); (b) to repurchase such Mortgage Loan in the event that the
Mortgagor of such Mortgage Loan, or such Mortgage Loan, is in bankruptcy, in
Foreclosure or in litigation; or (c) to repurchase such Mortgage Loan in the
event of a delinquency or other payment default thereunder by the Mortgagor.
Notwithstanding the foregoing, a Mortgage Loan shall not be considered subject
to a Recourse Obligation merely because the Servicer retains a contingent
liability to repurchase a Mortgage Loan that is determined to have been
ineligible for sale to the Investor due to a breach of one or more
representations and warranties.

 

10



--------------------------------------------------------------------------------

REO Property: With respect to a Mortgage Loan the real property to which the
Seller or the Investor, or another Person acting on the Seller’s or the
Investor’s behalf, has taken ownership as a result of Foreclosure or acceptance
of a deed in lieu of foreclosure with respect to a Mortgaged Property.

Sale Date: June 30, 2014, or such other date as mutually agreed by the Parties.

Seller: As defined in the introductory phrase of this Agreement.

Servicer: The Person contractually obligated, at any time, to administer the
Servicing Rights under the applicable Servicing Agreements.

Servicing Agreements: With respect to the Investor, the contracts (including any
pooling agreement, servicing agreement, custodial agreement or other agreement
or arrangement), the Guides, and all other applicable rules, regulations,
procedures, manuals and guidelines of the Investor, defining the rights and
obligations of the Investor and the Servicer, with respect to the applicable
Mortgage Loans.

Servicing Fee: The amount payable to Servicer under the applicable Servicing
Agreement related to a Mortgage Loan as consideration for servicing the Mortgage
Loan, net of guaranty fees or any other amounts offset against compensation
payable to Servicer under the applicable Servicing Agreement.

Servicing File: With respect to each Mortgage Loan, all documents, whether on
hard copy, computer record, microfiche or any other format, evidencing and
pertaining to a particular Mortgage Loan and relating to the processing,
origination, servicing, collection, payment and foreclosure of such Mortgage
Loan, including: (a) copies of documents executed or delivered in connection
with the closing of such Mortgage Loan, (b) copies of the Mortgage Loan
Documents and the other documents in the related Collateral File, (c) any
documents required to be maintained in the servicing file by the Investor or
other Applicable Requirements, and (d) any servicing documentation which relates
to such Mortgage Loan of the type customarily included by mortgage loan
servicers in their servicing files.

Servicing Rights: Any and all of the following: (a) all rights and obligations
to service the Mortgage Loans; (b) all rights to receive Servicing Fees,
Ancillary Income and other compensation for servicing the Mortgage Loans;
(c) all agreements or documents creating, defining or evidencing any such
Servicing Rights to the extent they relate to such Servicing Rights and all
rights of the Seller as servicer thereunder; (d) the right to maintain custodial
or escrow accounts relating to the Mortgage Loans and the right to collect, hold
and disburse Custodial Funds, escrow payments or other payments with respect to
the Mortgage Loans and any amounts actually collected with respect thereto and
to receive interest income on such amounts to the extent permitted by Applicable
Requirements; (e) all accounts and other rights to payment related to the
servicing of the Mortgage Loans, including, without limitation, the right to be
reimbursed for Advances; (f) the right to possess and use any and all Mortgage
Files, servicing records, data tapes, computer records, or other information
pertaining to the Mortgage

 

11



--------------------------------------------------------------------------------

Loans to the extent relating to the past, present or prospective servicing of
the Mortgage Loans; (g) rights to access and use all Mortgage Loan Documents,
Mortgage Files, and other files and documents pertaining to the Mortgage Loans;
(h), all rights and benefits relating to the direct solicitation of the related
Mortgagors for refinance or modification of the Mortgage Loans and attendant
right, title and interest in and to the list of such Mortgagors and data
relating to their respective Mortgage Loans; and (i) all rights, powers and
privileges incident to any of the foregoing.

Servicing Transfer Instructions: The instructions detailing the procedures
pursuant to which the Seller shall transfer the Servicing Rights, the Custodial
Funds, and the Mortgage Files to the Purchaser, in the form set forth on Exhibit
D hereto.

T & I Advances: Advances expended by the Seller for the payment of taxes,
insurance, ground rents, assessments, and similar amounts due related to the
Mortgage Loans, in accordance with the Servicing Agreements.

Transfer Date: October 1, 2014 or such other date as agreed to by the Parties.

 

12



--------------------------------------------------------------------------------

ARTICLE II

SALE OF SERVICING RIGHTS AND RELATED ITEMS

Section 2.1 Agreement of Sale. Upon the terms and subject to the conditions of
this Agreement, and subject to Applicable Requirements, the Seller shall, sell,
transfer and assign to the Purchaser, and the Purchaser shall purchase and
assume from the Seller, on and as of the Sale Date, all beneficial right, title,
interest, and as of the Transfer Date, all legal, right, title and interest, in
and to the Servicing Rights, including the related Advances, Custodial Funds and
Mortgage Files. The Purchaser shall have the right to decline to purchase any
Servicing Rights that do not conform to the terms, conditions, representations,
warranties and covenants in this Agreement.

Section 2.2 Assumption of Liabilities. In connection with the sale and transfer
of Servicing Rights contemplated herein, the Purchaser will assume only those
duties, obligations and liabilities of the Seller with respect to the Servicing
Rights under the applicable Servicing Agreements that (a) accrue after the
Transfer Date and (b) directly arise in connection with the Purchaser’s
acquisition, ownership and use of the applicable Servicing Rights.

Section 2.3 Closing. Subject to the terms and conditions of this Agreement, the
closing of the transaction contemplated hereby shall take place on June 30,
2014, or such later date as soon as practicable after the conditions set forth
in Section 2.4 and Section 2.5 (other than those conditions that by their nature
can be satisfied only at the closing, but subject to the fulfillment or waiver
of those conditions) are satisfied.

Section 2.4 Conditions Precedent to Sale by the Seller. The obligations of the
Seller under this Agreement to consummate the sale on the Sale Date are subject
to the satisfaction of each of the following conditions, any or all of which may
be waived in writing by the Seller:

(a) The representations and warranties made by the Purchaser in this Agreement
are true and correct in all material respects as of the Sale Date.

(b) All terms and covenants in the Agreement required to be complied with and
performed by the Purchaser shall have been duly complied with and performed by
the Purchaser as of the Sale Date and Transfer Date as applicable, in all
material respects.

(c) The Purchaser shall have delivered to the Seller a duly executed Bill of
Sale with respect to the Servicing Rights to be purchased on the Sale Date.

(d) There shall not have been commenced or threatened any Action instituted by
any Person which enjoins, restrains or prohibits or seeks to enjoin, restrain or
prohibit this Agreement or consummation of the transaction contemplated hereby.

Section 2.5 Conditions Precedent to Purchase by the Purchaser. The obligations
of the Purchaser under this Agreement on the Sale Date are subject to the
satisfaction of each of the following conditions on or prior to the Sale Date,
any or all of which may be waived in writing by the Purchaser:

 

13



--------------------------------------------------------------------------------

(a) The representations and warranties made by the Seller in this Agreement
shall be true and correct in all material respects as of the Sale Date.

(b) All terms and covenants contained in this Agreement required to be complied
with and performed by the Seller shall have been duly complied with and
performed by the Seller as of the Sale Date, in all material respects.

(c) The Investor Consent remains in effect; and to the extent required to
consummate the transaction contemplated hereby, the consent of any applicable
Insurer shall have been received and delivered to Purchaser.

(c) The Seller shall have delivered to the Purchaser a duly executed Bill of
Sale with respect to the Servicing Rights to be purchased on the Sale Date.

(d) There shall not have been commenced or threatened any Action instituted by
any Person which enjoins, restrains or prohibits or seeks to enjoin, restrain or
prohibit this Agreement or consummation of the transaction contemplated hereby.

(e) The Seller shall have delivered to the Purchaser a current IRS Form W-9
Request for Taxpayer Identification Number and Certification.

 

14



--------------------------------------------------------------------------------

ARTICLE III

PURCHASE PRICE AND RELATED MATTERS

Section 3.1 Purchase Price.

(a) In consideration for the transfer and sale contemplated herein of the
Servicing Rights, the Purchaser shall pay to the Seller the Purchase Price and
reimburse Seller for the Advances in the manner provided for in this Article
III.

(b) No later than five Business Days prior to the Sale Date, the Seller shall
deliver to the Purchaser the completed Estimated Purchase Price Computation
Worksheet, based on the information regarding the Mortgage Loans set forth in
the preliminary Mortgage Loan Schedule.

(c) No later than five Business Days after the Sale Date, the Seller shall
deliver to the Purchaser (i) the final Mortgage Loan Schedule as of the Sale
Date and (ii) the completed Purchase Price Computation Worksheet, based on
information regarding the Mortgage Loans as of the Sale Date set forth in the
final Mortgage Loan Schedule.

Section 3.2 Payment of Purchase Price.

(a) Subject to the satisfaction of the conditions set forth in Section 2.5, on
the Sale Date the Purchaser shall pay to the Seller an amount equal to [***]
percent of the Estimated Purchase Price.

(b) In the event that the actual Purchase Price is different from the Estimated
Purchase Price based on the Purchase Price Computation Worksheet provided
pursuant to Section 3.1(c), within ten Business Days after the Sale Date, an
adjustment, and payment between the Parties, shall be made in favor of the
Seller or Purchaser with interest thereon at the Federal Funds Rate from the
Sale Date to the date of payment.

(c) The Purchaser shall hold back [***] percent of the Purchase Price (the
“Holdback”), to be released, as Purchaser receives the required documents from
the Collateral File and Servicing File with respect to each Mortgage Loan, as
follows:

(i) Within 90 days following receipt of the Collateral File and Servicing Files,
in bulk, the Purchaser shall deliver or cause to be delivered to the Seller a
report (the “Initial Holdback Report”) identifying any missing, incomplete or
inaccurate items as are required to be in such Collateral Files or Servicing
Files pursuant to the Guides, other than recorded Assignments of Mortgage
required as a result of this transaction, and other than recorded original
documents with respect to Mortgage Loans secured by Mortgaged Property in Hawaii
(provided that the Seller shall instead deliver a recording receipt of the
applicable Hawaii recording office or, if such recording receipt is not
available, an officer’s certificate, confirming that such Mortgage has been
accepted for recording) (the “Holdback Items”). Within 60 days of the
Purchaser’s delivery of the Initial Holdback Report, the Purchaser shall deliver
or cause to be delivered to the Seller a second report identifying all Holdback
Items with respect to the Mortgage Loans,

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

updated to reflect satisfactions, liquidations, and Holdback Items received from
the date of the Initial Holdback Report (the “Second Holdback Report”). Every 30
days thereafter, the Purchaser shall deliver to the Seller a report updated to
reflect satisfactions, liquidations, and Holdback Items received (each, a
“Holdback Report”) from the date of the prior Holdback Report to the date of the
current Holdback Report until the Purchaser or the Document Custodian has
received all of the Holdback Items.

(ii) The Purchaser shall release the Holdback to the Seller on a Mortgage
Loan-level, pro rata basis, for each Mortgage Loan with respect to which the
Purchaser or the Document Custodian has received all of the Holdback Items or as
to which no Holdback Items have been identified (i.e., the amount released with
respect to each Mortgage Loan will equal the Holdback divided by the number of
Mortgage Loans), within ten Business Days following the Purchaser’s delivery of
the Initial Holdback Report, the Second Holdback Report and each Holdback
Report.

(iii) Notwithstanding the foregoing, the Purchaser shall be entitled to retain a
minimum of $[***] until the Purchaser or the Document Custodian has received all
of the Holdback Items; provided that, on the date that occurs [***] months
following the Transfer Date, the Purchaser shall make a final release from the
Holdback of any amounts in excess of the amounts of out-of-pocket costs and
expenses the Purchaser reasonably believes will be necessary to cure, correct or
replace any remaining Holdback Items, as reasonably documented to the Seller,
and the Purchaser shall be entitled to retain the balance of the Holdback. In
addition, to the extent the Purchaser or the Document Custodian has a
reasonable, immediate need for any Holdback Item not yet provided by the Seller,
the Purchaser may, if the Seller is unable to provide such Holdback Item within
ten Business Days’ after written notice to the Seller, or such shorter period as
reasonably necessary for the Purchaser to comply with Applicable Requirements,
undertake its own efforts to create or obtain such Holdback Item, directly or
through the efforts of a designee, and offset the reasonable, out-of-pocket cost
associated therewith against the Holdback. The Holdback shall not be subject to
offset or reduction for any other amounts which may be claimed by or due to the
Purchaser hereunder, other than as agreed to by the Seller in writing in
advance.

(iv) Releases of Holdback shall be accompanied by interest thereon at the
Federal Funds Rate from the Sale Date to the date of payment.

(d) The Purchaser shall reimburse the Seller for any Advances related to the
Mortgage Loans properly made by the Seller pursuant to the Applicable
Requirements and recoverable in accordance with Applicable Requirements, to the
extent outstanding on the Transfer Date as follows:

(i) The Purchaser shall reimburse the Seller for the P & I Advances within three
Business Days after receipt by the Purchaser from the Seller of customary
documentation and support with respect to such P & I Advances, including but not
limited to the Lender Processing Services MSP system ZZTB report;

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

(ii) The Purchaser shall reimburse the Seller for the Corporate Advances within
ten Business Days after receipt by the Purchaser from the Seller of customary
documentation and support with respect to such Corporate Advances (including
invoices where applicable);

(iii) T & I Advances shall be recovered by Seller in accordance with
Section 5.7, and the Seller shall provide the Purchaser with Purchaser with
customary documentation and support with respect to such T & I Advances.

Documentation and support required to be provided with respect to any Advance
may be in electronic form. The Purchaser may withhold or delay payment of
Advances for insufficient documentation and support only with respect to those
Advances for which such documentation and support has not been provided, and the
Purchaser shall reimburse the Seller for all other Advances for which proper
documentation and support has been provided as set forth herein. Notwithstanding
anything in this Agreement to the contrary, with respect to Advances made by the
Seller between the Sale Date, and the Transfer Date, Purchaser shall reimburse
Seller for ordinary deductions from the calculation of either insurance or
guaranty benefits by an Insurer or reimbursement of Advances by the Investor
assuming the Seller complied with Applicable Requirements. Such reimbursement
for non-recoverable Advances made by Seller between the Sale Date and the
Transfer Date also shall include non-recoverable Advances that are required or
authorized to be made pursuant to Applicable Requirements; provided, in the case
of such non-recoverable Advances that are authorized (but not required) to be
made pursuant to Applicable Requirements, only to the extent they are made in a
manner consistent with past practice.

(e) The Purchaser shall provide the Seller with a list of those Mortgage Loans
which paid off in full within 90 days after the Sale Date. The Seller shall
return to the Purchaser a portion of the Purchase Price equal to the Purchase
Price Percentage multiplied by the aggregate outstanding principal balance of
such Mortgage Loan as of the Sale Date within five Business Days of receipt of
such list of Mortgage Loans.

Section 3.3 Form of Payment to be Made. Unless otherwise agreed to by the
Parties, all payments to be made by a Party pursuant to this Agreement shall be
made by wiring immediately available funds to the following account(s):

To the Seller:

 

Bank Name:    HomeStreet Bank Location:    601 Union St., Suite 2100, Seattle,
WA 98101 Account Number:   

[***]

Routing Number:   

[***]

Reference:   

[***]

Attention:    Insook Lee (Treasury Department)

To the Purchaser:

 

Bank Name:            SunTrust Bank Location:    Richmond, VA

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

Account Number:   

[***]

Routing Number:   

[***]

Reference:   

[***]

Attention:    Investor and Transaction Management

Section 3.4 Errors and Adjustments to the Mortgage Loan Schedule. If, at any
time, either Party reasonably determines that any information contained on the
Mortgage Loan Schedule is found to be in error, then within five Business Days
after such determination, the discovering Party shall notify the other Party of
the error and the Parties shall work in good faith to resolve the error and to
correct the Mortgage Loan Schedule as necessary. In the event that any error on
the Mortgage Loan Schedule causes an inaccuracy in the payment of any portion of
the Purchase Price or Advances, or payment or transfer of any other amounts due
under this Agreement to either Party, the Parties shall address such error in
accordance with Section 3.5.

Section 3.5 Certain Adjustments and Refunds. If, subsequent to the payment of
any amounts due under this Agreement to either Party, such amounts are found to
be in error, including as a result of a dishonored payment prior to the
applicable Transfer Date, then within five Business Days after the receipt of
information sufficient to provide notice that payment is due, the Party
benefiting from the error shall (i) pay an amount sufficient to correct and
reconcile the Purchase Price, Advances or such other amounts, plus (in the case
of the Purchase Price) interest on such amount at the Federal Funds Rate from
the date such payment was due through and including the date on which such
payment actually is made, and (ii) provide a reconciliation statement and such
other documentation sufficient to satisfy the other Party (in such other Party’s
exercise of its reasonable discretion) concerning the accuracy of such
reconciliation. Any such notice must be received by either Party within 180 days
of the Transfer Date in order for this Section 3.5 to apply.

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of the Seller. The Seller hereby
represents and warrants as follows as of the Effective Date and the Sale Date
(or such other dates as set forth herein):

(f) The Seller is a state chartered savings bank duly organized, validly
existing, and in good standing under the laws of the State of Washington. The
Seller and its employees, agents and other personnel have, and at all relevant
times have had, in full force and effect (without notice of possible suspension,
revocation or impairment) all qualifications, permits, approvals, licenses, and
registrations required under Applicable Law to conduct all activities in all
states in which their activities with respect to the Mortgage Loans or the
Servicing Rights require them to have such qualifications, permits, approvals,
licenses, and registrations, except where the absence of such qualifications,
permits, approvals, licenses, and registrations would not materially and
adversely affect the Servicing Rights, the Mortgage Loans or the performance by
the Seller of its obligations under the Servicing Agreements or the performance
by the Seller of its obligations under this Agreement.

(g) The Seller has all requisite corporate or other applicable power, authority
and capacity to carry on its business as it is now being conducted, to execute
and deliver this Agreement and to perform all of its obligations hereunder. The
Seller does not believe, nor does it have any cause or reason to believe, that
it cannot perform each and every covenant or obligation required of it pursuant
to this Agreement.

(h) This Agreement has been duly authorized, executed and delivered by the
Seller and constitutes a legal, valid, binding and enforceable obligation of the
Seller, except as such enforceability may be limited by receivership,
conservatorship, bankruptcy, insolvency, reorganization and other similar laws
applicable to banking institution relating to or affecting the rights of
creditors generally and the application of general equitable principles
(regardless of whether the issue of enforceability is considered in a proceeding
in equity or at law). This Agreement (1) constitutes the “written agreement” of
the Seller (2) has been approved pursuant to the Seller’s Asset Management
Policy, a copy of which has been delivered to Purchaser and (3) will be an
official record of the Seller continuously from the time of its execution.

(i) Neither the execution and delivery of this Agreement nor the consummation of
the transaction contemplated hereby, nor compliance with its terms and
conditions, shall (i) violate, conflict with, result in the breach of,
constitute a default under, be prohibited by, or require any additional approval
(except as shall have been obtained or made as of the Sale Date) under any of
the terms, conditions or provisions of (A) the organizational documents of the
Seller or (B) of any material mortgage, indenture, deed of trust, loan or credit
agreement or other material agreement or instrument to which the Seller is now a
party or by which the Seller is bound, or (C) any Applicable Law or any Order,
or (ii) result in the creation or imposition of any lien, charge or encumbrance
of any nature upon, the Servicing Rights or any of the Mortgage Loans except as
created hereby.

 

19



--------------------------------------------------------------------------------

(j) Except for the Investor Consents, there is no consent, approval,
authorization or order of any Governmental Authority or other Person required
for the execution, delivery and performance by the Seller, of or compliance by
the Seller with, this Agreement or the consummation of the transaction
contemplated hereby.

(k) There is no Action existing, pending or, to the Seller’s knowledge,
threatened, or any Order outstanding, against or relating to the Seller that
could materially and adversely affect the Servicing Rights, the Mortgage Loans
or the performance by the Seller of its obligations under the Servicing
Agreements or the performance by the Seller of its obligations under this
Agreement.

(l) The Seller is approved and in good standing as a seller and servicer with
the Investor, is qualified to act as the servicer under each Servicing
Agreement, and no event has occurred which would make the Seller unable to
comply with all such eligibility requirements, or which would require
notification to the Investor, and the Seller is approved and in good standing
with each applicable Insurer. The Seller has not received any written notice
from the Investor that it intends to terminate or restrict the Seller’s status
as an approved seller or servicer. The Seller is a member in good standing of
the MERS system.

(m) The Seller is the sole owner and holder of all right, title and interest in
and to the Servicing Rights, free and clear of any and all liens, claims, or
encumbrances. The sale, transfer and assignment by the Seller to the Purchaser
of the Servicing Rights, and the instruments required to be executed by the
Seller and delivered to the Purchaser pursuant to Applicable Requirements, are,
and will be on the Sale Date and the Transfer Date, valid and enforceable in
accordance with their terms and will effectively vest in the Purchaser good and
marketable title to the Servicing Rights, free and clear of any and all liens,
claims, or encumbrances.

(n) The Servicing Rights being sold in this transaction are the Servicing Rights
initially created with respect to each Mortgage Loan. There has been no previous
modification, amendment, sale, transfer, conveyance or assignment of any portion
of the Servicing Rights or Servicing Fees, or interests therein.

(o) The Seller has not entered into a settlement agreement with any Person or
any Order with the Investor or any other Governmental Authority that would be
binding on the Purchaser with respect to the Servicing Rights or the Mortgage
Loans other than routine loan level loan modification and loss mitigation
options undertaken in accordance with the Applicable Requirements and documented
in the Servicing File for the related Mortgage Loan, in each case which shall
not result in any liability, non-routine costs or expenses of the Purchaser as
the Servicer of each applicable Mortgage Loan.

(p) The consideration received by the Seller upon the consummation of the
transaction contemplated hereby constitutes fair consideration and reasonably
equivalent value for the Servicing Rights. The consummation of the transactions
contemplated by this Agreement is not subject to any bulk sale or similar law.

 

20



--------------------------------------------------------------------------------

(q) There are no accrued liabilities of the Seller with respect to the Mortgage
Loans or the Servicing Rights or circumstances under which such accrued
liabilities will arise against the Purchaser as successor to the Servicing
Rights, with respect to occurrences prior to the Sale Date.

Section 4.2 Representations and Warranties of the Seller regarding the Servicing
Rights and Mortgage Loans.

The Seller represents and warrants as follows as of the Effective Date and the
Sale Date (or such other dates as set forth herein):

(e) The Servicing Agreements do not contain terms and conditions that
(i) increase the obligations in connection with the servicing of the Mortgage
Loans beyond that stated in the Guides and (ii) would apply to the Purchaser as
the transferee of the Servicing Rights. None of the Servicing Agreements nor any
other agreement or understanding applicable to any of the Mortgage Loans
provides for a Recourse Obligation.

(f) The Seller has not engaged any subservicers, subcontractors or other agents
to perform any of its duties under any of the Servicing Agreements, other than
engagements that are permitted by, and are in compliance in all material
respects with the requirements of, the Servicing Agreements, and all fees and
expenses due and payable to any such subservicer, subcontractor or agent as of
the Transfer Date have been paid, or will be paid before overdue, by the Seller.

(g) The information set forth in the Mortgage Loan Schedule, contained in each
Mortgage File, or contained in any Electronic Data File, and all other
information provided by or on behalf of the Seller with respect to the Servicing
Rights and the related Mortgage Loans is true, correct and complete in all
respects, as of the date provided or indicated therein.

(h) None of the Mortgage Loans is an Excluded Mortgage Loan.

(i) Each Mortgage Loan conformed and conforms to Applicable Requirements in
effect at the related time, and each Mortgage Loan was eligible for sale to,
insurance by, or pooling to back securities issued or guaranteed by, or
participation certificates issued by, the Investor upon such sale or pooling.
Each Mortgage Loan has been originated, underwritten, closed, funded, sold,
pooled and serviced in compliance with all Applicable Requirements. The Seller
is not otherwise in default with respect to the Seller’s obligations under the
Servicing Agreements or Applicable Requirements as related to the Servicing
Rights or Mortgage Loans, in any material respect. The Seller has complied with
all anti-money laundering laws and regulations applicable to it as originator,
seller and Servicer, as applicable, with respect to the Mortgage Loans,
including without limitation the USA Patriot Act of 2003, and the laws and
regulations administered by the U.S. Department of Treasury’s Office of Foreign
Assets Control, which prohibit dealings with certain countries, territories,
entities and individuals named in OFAC’s Sanction Programs and on the Specially
Designated Nationals and Blocked Persons List, in all material respects, and has
established an anti-money laundering compliance program as required by such
anti-money laundering laws and regulations.

 

21



--------------------------------------------------------------------------------

(j) Each Mortgage Loan which is required pursuant to Applicable Requirements or
which is represented by the Seller to have mortgage insurance or a guaranty
certificate has such mortgage insurance or a guaranty certificate, and has an
accurate holder identification for purposes of filing claims. All provisions of
such insurance policies or guarantees have been and are being complied with in
all respects, all premiums due thereunder have been paid, and such policies
and/or guarantee are in full force and effect. None of the PMI Policies with
respect to the Mortgage Loans provide for payment of the related premiums by the
lender or mortgagee.

(k) Each Mortgage File contains all of the documents and instruments required to
be included therein pursuant to Applicable Requirements. All books, records and
accounts of the Seller and the Seller’s document custodian with respect to the
Servicing Rights and the Mortgage Loans are complete, properly maintained, and
accurately reflect the subject matter thereof. All Pools are finally certified
and eligible for recertification, as applicable, in accordance with Applicable
Requirements. The Collateral Files to be delivered to the Document Custodian
will include all documents necessary in order for the Document Custodian to
certify or recertify the Pools in accordance with Applicable Requirements, as
applicable. Each Mortgage Loan included in a Pool meets all eligibility
requirements for inclusion in such Pool, and the Seller caused each Pool to be
properly formed. Each Pool is properly balanced and fully funded.

(l) All Custodial Accounts required to be maintained by the Seller have been
established and continuously maintained in accordance with Applicable
Requirements in all material respects. Custodial Funds received by the Seller
have been credited to the appropriate Custodial Account, and have been retained
in and disbursed from the Custodial Accounts in accordance with Applicable
Requirements. In accordance with Applicable Requirements, the Seller has
analyzed the payments required to be deposited into the Custodial Accounts and
adjusted the payment thereto in order to eliminate any deficiency. With regard
to Mortgage Loans that provide for Mortgage Escrow Payments, the Seller and each
Originator and Prior Servicer has (a) computed the amount of such payments in
accordance with Applicable Requirements, (b) paid on a timely basis all charges
and other items to be paid out of the Mortgage Escrow Payments, and when
required by the Servicing Agreement has advanced its own funds to pay such
charges and items, and (c) delivered to the related Mortgagors the statements
and notices required by Applicable Requirements in connection with Custodial
Accounts, including statements of taxes and other items paid out of the Mortgage
Escrow Payments and notices of adjustments to the amount of the Mortgage Escrow
Payments. With respect to Mortgage Escrow Payments, there exist no deficiencies
in connection therewith for which customary arrangements for repayment thereof
have not been made in accordance with Applicable Requirements, and no Mortgage
Escrow Payments or other charges or prepayments due from Mortgagor have been
capitalized under any Mortgage or the related Mortgage Note.

(m) The Advances are valid and subsisting accounts owing to the Seller, are
eligible for reimbursement by the applicable Insurer or the Investor pursuant to
the applicable Servicing Agreements, are carried on the books of the Seller at
values determined in accordance with generally accepted accounting principles
and are not subject to any set-off or claim that could be asserted against the
Seller or the Purchaser, and the Seller has not received any notice from any
Investor, Insurer or other Person in which the Investor, Insurer or Person
disputes or denies a claim by the Seller for reimbursement in connection with an
Advance. No Advance has

 

22



--------------------------------------------------------------------------------

been sold, transferred, assigned or pledged by the Seller to any Person other
than Purchaser. The Seller has not taken any action that, or failed to take any
action the omission of which, would impair the rights of Purchaser with respect
to any such Advance.

(n) None of the Mortgage Loans are subject to any demand or request for
repurchase by the Investor or any Insurer or for rescission of any Mortgage
Insurance or denial of any Mortgage Insurance claim. None of the Mortgage Loans
are subject to any indemnification agreement, reimbursement arrangement or
similar agreement pursuant to which Purchaser may be required to indemnify or
reimburse the Investor, an Insurer or any other Person for any Loss or other
amounts related to such Mortgage Loans.

(o) No Mortgage Loan is classified as a “high cost mortgage” under Section 32 of
the Home Ownership and Equity Protection Act of 1994. Each Mortgage Loan
complied with the anti-predatory and abusive lending requirements of the Guides
when sold to or securitized with the Investor.

(p) All monies received with respect to each Mortgage Loan have been properly
accounted for and applied. The Seller has remitted or otherwise made available
to the Investor (i) all principal and interest payments received to which the
Investor is entitled under the applicable Servicing Agreements, including any
guaranty fees, and (ii) all P & I Advances required by such Servicing
Agreements. In accordance with Applicable Requirements, the Seller has prepared
and submitted to the Investor all reports in connection with such payments
required by Applicable Requirements.

(q) The terms of the Mortgage Note and Mortgage have not been impaired, waived,
altered or modified in any respect, except by a written instrument which has
been recorded, if necessary to protect the interests of Purchaser and which is
contained in the Collateral Files. The substance of any such waiver, alteration
or modification has been approved by the Investor and any Insurer, if such
approval is required by Applicable Requirements, or has been executed in
accordance with Investor’s Guide or Insurer’s guidelines, and its terms are
reflected on the Mortgage Loan Schedule. No Mortgagor has been released, in
whole or in part, except in connection with an assumption agreement approved by
the applicable Insurer, and which assumption agreement is part of the Collateral
File delivered to the document custodian and the terms of which are reflected in
the Mortgage Loan Schedule.

(r) The Mortgage Loan is not subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury, nor will the operation
of any of the terms of the Mortgage Note or the Mortgage, or the exercise of any
right thereunder, render either the Mortgage Note or the Mortgage unenforceable,
in whole or in part, or subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury, and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor was a debtor in any state or federal bankruptcy or
insolvency proceeding at the time the Mortgage Loan was originated.

(s) The Mortgage Note and the Mortgage are genuine, and each is the legal, valid
and binding obligation of the maker thereof enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
and other similar laws

 

23



--------------------------------------------------------------------------------

relating to or affecting the rights of creditors generally and the application
of general equitable principles (regardless of whether the issue of
enforceability is considered in a proceeding in equity or at law). All parties
to the Mortgage Note and the Mortgage and any other related agreement had legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage and any other related agreement, and the Mortgage Note and
the Mortgage have been duly and properly executed by such parties.

(t) The Mortgage is a valid, subsisting, enforceable and perfected first lien on
the Mortgaged Property, including all buildings on the Mortgaged Property and
all installations and mechanical, electrical, plumbing, heating and air
conditioning systems located in or annexed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing. The
lien of the Mortgage is subject only to exceptions permitted by the Investor and
any Insurer. Any security agreement, chattel mortgage or equivalent document
related to and delivered in connection with the Mortgage Loan establishes and
creates a valid, subsisting and enforceable first lien and first priority
security interest on the property described therein and the Seller has full
right to sell and assign the same to Purchaser.

(u) Pursuant to the terms of the Mortgage, all buildings or other improvements
upon the Mortgaged Property are insured by a Qualified Insurer against loss by
fire, hazards of extended coverage and such other hazards as are customary in
the area where the Mortgaged Property is located pursuant to insurance policies
conforming to the requirements of the Investor. Each Mortgage Loan has in place
a hazard insurance policy (and if required, a wind insurance policy) with their
own insurance policy, and not a force placed insurance policy, that satisfies
the applicable covenants of the related Mortgage Loan. If, upon origination of
the Mortgage Loan, the Mortgaged Property was in an area identified in the
Federal Register by the Federal Emergency Management Agency as having special
flood hazards (and such flood insurance has been made available), a flood
insurance policy meeting the requirements of the current guidelines of the
federal Flood Insurance Administration is in effect, which policy conforms to
all Applicable Requirements. All individual insurance policies contain a
standard mortgagee clause naming Seller and its respective successors and
assigns as mortgagee, and all premiums thereon have been paid. Each Mortgage
obligates the Mortgagor thereunder to maintain the hazard insurance policy at
the Mortgagor’s cost and expense, and on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to obtain and maintain such insurance at
such Mortgagor’s cost and expense, and to seek reimbursement of such cost and
expense from the Mortgagor. Where required by state law or regulation, each
Mortgagor has been given an opportunity to choose the carrier of the required
hazard insurance, provided the policy is not a “master” or “blanket” hazard
insurance policy covering the common facilities of a planned unit development.
Each hazard insurance policy is the valid and binding obligation of the insurer,
is in full force and effect, and will be in full force and effect and inure to
the benefit of the Purchaser upon the consummation of the sale of the related
Servicing Rights. The Seller has not engaged in, and has no knowledge of any
Mortgagor’s having engaged in, any act or omission that would impair the
coverage of any such policy, the benefits of the endorsement provided for
herein, or the validity and binding effect of either, including no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
person or entity, and no such unlawful items have been received, retained or
realized by Seller.

 

24



--------------------------------------------------------------------------------

(v) Each Mortgage Loan is covered by either (i) an attorney’s opinion of title
and abstract of title the form and substance of which is acceptable to the
Investor, or (ii) an American Land Title Association mortgagee title insurance
policy or other generally acceptable form of policy of insurance acceptable to
the Investor issued by a title insurer acceptable to the Investor, and qualified
to do business in the jurisdiction where the related Mortgaged Property is
located, insuring, subject only to the exceptions listed in clause (p) above,
Seller, and its successors and assigns, as to the first priority lien of the
Mortgage in the original principal amount of the Mortgage Loan. If the Mortgaged
Property is a condominium unit located in a state in which a title insurer will
generally issue an endorsement, then the related title insurance policy contains
an endorsement insuring the validity of the creation of the condominium form of
ownership with respect to the project in which such unit is located. Where
required by state law or regulation, the Mortgagor has been given the
opportunity to choose the carrier of the required mortgage title insurance.
Additionally, such mortgagee title insurance policy affirmatively insures
ingress and egress, and against encroachments by or upon the Mortgaged Property
or any interest therein. Seller is the named insured and the sole insured of
such mortgagee title insurance policy, the assignment to Purchaser of Seller’s
interest in such mortgagee title insurance policy does not require the consent
of or notification to the insurer (or if such consent or notification is
required, such consent has been received, or such notification has been given),
and such mortgagee title insurance policy is in full force and effect and will
be in force and effect and will inure to the benefit of Purchaser upon the
consummation of the sale of the related Servicing Rights. No claims have been
made under such mortgagee title insurance policy, and no prior holder of the
Mortgage, including Seller, has done, by act or omission, anything that would
impair the coverage of such lender’s title insurance policy, including no
unlawful fee, commission, kickback or other unlawful compensation or value of
any kind has been or will be received, retained or realized by any attorney,
firm or other person or entity, and no such unlawful items have been received,
retained or realized by Seller.

(w) There are no mechanics’ or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under the law could
give rise to such liens) affecting the related Mortgaged Property which are or
may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage.

(x) As of the Sale Date the Mortgaged Property is lawfully occupied under
applicable law. All inspections, licenses and certificates required to be made
or issued with respect to all occupied portions of the Mortgaged Property and,
with respect to the use and occupancy of the same, including certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities. To the extent required by Applicable Requirements,
the Mortgagor represented at the time of origination of the Mortgage Loan that
the Mortgagor would occupy the Mortgaged Property as the Mortgagor’s primary
residence

(y) There is no proceeding pending or threatened for the total or partial
condemnation of the Mortgaged Property. The Mortgaged Property is undamaged by
waste, fire, earthquake or earth movement, windstorm, flood, tornado or other
casualty so as to affect adversely the value of the Mortgaged Property as
security for the Mortgage Loan or the use for which the premises were intended.

 

25



--------------------------------------------------------------------------------

(z) [reserved]

(aa) To the best of the Seller’s knowledge, each Mortgagor and each Mortgaged
Property is not and has not been in violation of any Applicable Requirements.
Each Mortgaged Property is free from any and all toxic or hazardous substances
and there exists no violation of any local, state or federal environmental law,
rule or regulation. There is no pending action or proceeding directly involving
any Mortgaged Property of which the Seller is aware in which compliance with any
environmental law, rule or regulation is an issue; and to the best of the
Seller’s knowledge, nothing further remains to be done to satisfy in full all
requirements of each such law, rule or regulation consisting a prerequisite to
use and enjoyment of said property.

(bb) There was no fraud in the origination or servicing of any Mortgage Loan,
whether the result of any act or omission of the Originator, a Prior Servicer,
the Seller, the Mortgagor, or any employee, representative or agent of the
foregoing.

Section 4.3 Representations and Warranties of Purchaser. The Purchaser
represents and warrants as follows as of the Effective Date and the Sale Date:

(f) Purchaser is a corporation, duly organized, validly existing, and in good
standing under the laws of the Commonwealth of Virginia. Purchaser and its
employees, agents and other personnel have in full force and effect (without
notice of possible suspension, revocation or impairment) all qualifications,
permits, approvals, licenses, and registrations required under Applicable Law to
conduct all activities in all states in which their activities with respect to
the Mortgage Loans or the Servicing Rights will require them to have such
qualifications, permits, approvals, licenses, and registrations, except where
the absence of such qualifications, permits, approvals, licenses, and
registrations would not materially and adversely affect the performance by the
Purchaser of its obligations under the Servicing Agreements or the performance
by the Purchaser of its obligations under this Agreement.

(g) Purchaser has all requisite corporate or other power, authority and
capacity, to execute and deliver this Agreement and to perform all of its
obligations hereunder. Purchaser does not believe, nor does it have any cause or
reason to believe, that it cannot perform each and every covenant or obligation
required of it pursuant to this Agreement.

(h) This Agreement has been duly authorized, executed and delivered by the
Purchaser and constitutes a legal, valid, binding and enforceable obligation of
the Purchaser, except as such enforceability may be limited by receivership,
conservatorship, bankruptcy, insolvency, reorganization and other similar laws
applicable to banking institutions relating to or affecting the rights of
creditors generally and the application of general equitable principles
(regardless of whether the issue of enforceability is considered in a proceeding
in equity or at law).

(i) Neither the execution and delivery of this Agreement nor the consummation of
the transaction contemplated hereby, nor compliance with its terms and
conditions, shall (i) violate, conflict with, result in the breach of,
constitute a default under, be prohibited by, or require any additional approval
(except as shall have been obtained or made as of the related Transfer Date)
under any of the terms, conditions or provisions of (A) the

 

26



--------------------------------------------------------------------------------

organizational documents of Purchaser or (B) of any material mortgage,
indenture, deed of trust, loan or credit agreement or other material agreement
or instrument to which the Purchaser is now a party or by which the Purchaser is
bound, or (C) any Applicable Law or any Order, or (ii) result in the creation or
imposition of any lien, charge or encumbrance of any nature upon, the Servicing
Rights or any of the Mortgage Loans except as created hereby.

(j) Except for the Investor Consents, there is no consent, approval,
authorization or order of any Governmental Authority or other Person required
for the execution, delivery and performance by the Purchaser, of or compliance
by the Purchaser with, this Agreement or the consummation of the transaction
contemplated hereby.

(k) There is no Action existing, pending or, to the Purchaser’s knowledge,
threatened, or any Order outstanding, against or relating to the Purchaser that
could materially and adversely affect the performance by the Purchaser of its
obligations under this Agreement.

(l) The Purchaser is approved and in good standing as a seller and servicer with
the Investor, is qualified to act as the servicer under each Servicing
Agreement, and no event has occurred which would make the Seller unable to
comply with all such eligibility requirements, or which would require
notification to the Investor, and the Purchaser is approved and in good standing
with each applicable Insurer, as necessary, in order to purchase and assume
responsibility for the Servicing Rights. The Seller has not received any written
notice from the Investor that it intends to terminate or restrict the Seller’s
status as an approved seller or servicer. The Purchaser is a member in good
standing of the MERS system.

 

27



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.1 Investor Consent. The Seller shall use its reasonable efforts to
obtain the Investor Consents promptly, and Purchaser shall reasonably cooperate
with Seller in obtaining the Investor Consents. Prior to the Transfer Date,
Purchaser and the Seller shall execute and deliver the documents required by the
Investors in connection with the transfer of the Servicing Rights hereunder, in
form and substance reasonably satisfactory to Purchaser and the Seller, and
shall execute and deliver such other instruments or documents as Purchaser and
the Seller shall reasonably determine are necessary or appropriate to effectuate
the transaction contemplated hereby. The Seller shall pay any and all costs of
securing the Investor Consents, including fees to the Investors for the transfer
of the Servicing Rights in accordance with Applicable Requirements.

Section 5.2 Interim Servicing. The Seller shall, on behalf of Purchaser, service
the Mortgage Loans for the benefit of Purchaser and the Investor during the
period between the Sale Date and through close of business on the Transfer Date
in accordance with all Applicable Requirements. In the performance of its duties
and services hereunder, the Seller shall be an independent contractor acting in
its own behalf and for its own account and without authority, expressed or
implied, to act for or on behalf of Purchaser in any capacity other than that of
an independent contractor, except as otherwise expressly set forth hereinabove,
or as may be authorized by Purchaser in writing from time to time. Seller shall
maintain, at its expense, throughout the term hereof for itself, fidelity and
errors and omissions bond coverage covering all employees handling funds,
monies, documents and papers with respect to the Mortgage Loans, all in
accordance with the Applicable Requirements. Seller shall perform all of its
obligations under this Section 5.2 at Seller’s sole cost and expense. Purchaser
shall pay to Seller the Interim Subservicing Fee. The Seller shall also be
entitled to retain as additional compensation any Ancillary Income received by
the Seller during the period from the Sale Date to the Transfer Date, and the
initial HAMP servicer incentive fee earned under HAMP guidelines and the Guides
but not paid prior to the Transfer Date (provided, that Purchaser shall be
entitled to any performance incentive fees under HAMP and the Guides
thereafter). The Interim Subservicing Fee due to Seller shall be netted out of
the payment of the Servicing Fee due to Purchaser, and the remaining portion of
the Servicing Fee shall be remitted to the Purchaser on or before the 5th day of
each month, by wiring to the account specified in Section 3.3. A report of the
Servicing Fee and Interim Subservicing Fee, on a loan-level basis, shall be
delivered to Purchaser within 30 calendar days after each calendar month end.
The Interim Subservicing Fee is subject to verification by Purchaser within ten
Business Days after receipt of Seller’s documentation.

Section 5.3 Access to and Release of Information. Prior to the Transfer Date,
Seller shall allow Purchaser and its counsel, accountants and other
representatives, reasonable access, during normal business hours and upon
reasonable notice, to review and conduct reasonable investigations of all of
Seller’s (or Seller’s agents’) personnel, facilities, files, books and records
directly relating to the Servicing Rights, the Mortgage Loans, Custodial
Accounts and Advances, and to review the Mortgage Files. Following the Transfer
Date, from time to time, Seller shall, at Purchaser’s cost and expense, furnish
Purchaser with information that is reasonably available

 

28



--------------------------------------------------------------------------------

to Seller and is supplemental to the information contained in any documents and
schedules required to be delivered to Purchaser pursuant to this Agreement,
which is reasonably necessary or reasonably requested by Purchaser to aid in its
servicing of the Mortgage Loans, to respond to requests from Governmental
Authorities, to defend third party claims, or to ensure compliance with the
Servicing Agreements.

Section 5.4 Transfer of Servicing. The Seller and the Purchaser covenant and
agree to act reasonably, in good faith, to do all things required herein to
effect the transfer of the servicing of the Mortgage Loans to the Purchaser on
the Transfer Date, including, without limitation, following the Servicing
Transfer Instructions in all material respects and complying with all Applicable
Requirements, including the requirements and guidelines of the Consumer
Financial Protection Bureau and any other applicable Governmental Authority.
Notwithstanding anything to the contrary contained in this Agreement, if the
terms of this Agreement and the Servicing Transfer Instructions conflict, the
terms of this Agreement shall control. In the event of any complaints or issues
raised by any Person relating to servicing transfers contemplated under this
Agreement, the Seller and the Purchaser shall communicate with each other
regarding any such complaints and issues and work in good faith with each other
to resolve such complaints and issues in a commercially reasonable manner.
Seller shall notify Purchaser in writing, within one Business Day of (a) the
Investor advising the Seller that the Transfer Date, for all or any portion of
the Servicing Rights, will be a date other than a scheduled Transfer Date, or
(ii) the Investor advising the Seller that all or any portion of the Servicing
Rights may not be transferred to Purchaser. The scheduled Transfer Date may be
delayed upon the written agreement of the Parties.

Section 5.5 Data Files, Mortgage Files and Related Materials.

(a) Conversion Data Files. In accordance with the dates and format specified in
the Servicing Transfer Instructions, Seller shall provide Purchaser with an
Electronic Data File or Electronic Data Files containing the information
necessary to service the Mortgage Loans in accordance with Applicable
Requirements so as to permit Purchaser to test the conversion of Seller’s
records to Purchaser’s data processing system. In addition, Seller shall provide
master Electronic Data File(s) to Purchaser on such date and in such format as
specified in the Servicing Transfer Instructions to support Purchaser’s
conversion pre-planning activities. On the Transfer Date, the Seller shall
deliver updated Electronic Data Files to the Purchaser, which shall accurately
reflect the applicable Mortgage Loans and Servicing Rights, including the
information contained in the Mortgage Files and all tax, insurance and flood
zone records, as of the Transfer Date. In the event that any such Electronic
Data File or the information required to be contained on such Electronic Data
File is not in the format required by the Servicing Transfer Instructions,
Seller shall take all steps necessary to correct such deficiency or, in the
event that any such deficiency cannot be cured to the reasonable satisfaction of
Purchaser, Seller shall pay Purchaser the amount incurred by Purchaser to cure
such deficiencies and to compensate Purchaser for any Losses resulting
therefrom.

(b) Packaging and Shipment of Mortgage Files.

 

29



--------------------------------------------------------------------------------

(i) At Seller’s sole expense, Seller shall (or shall cause its document
custodian to) package and ship to Purchaser, or Purchaser’s designee, all
Mortgage Files pertaining to the Mortgage Loans as follows, and as may be
further described in the Servicing Transfer Instructions:

(A) At least three Business Days before the Transfer Date, all Collateral
Documents to Purchaser’s Document Custodian; and

(B) One Business Day after Transfer Date, all other Mortgage Files, Servicing
Files and the related servicing records to Purchaser.

(ii) Seller shall provide Purchaser with prior written notice of the carrier,
shipping arrangements and insurance arrangements with respect to the delivery of
the Mortgage Files. In the event that any document required to be delivered to
Purchaser hereunder is missing, defective, not in accordance with Applicable
Requirements or otherwise not delivered, and required by Applicable
Requirements, Seller shall obtain and/or cure all such documents at Seller’s
sole cost and expense. Each Mortgage File shall clearly indicate the
Purchaser’s, Seller’s and Investor’s loan numbers and the related Pool numbers,
if applicable. All documents included in the Mortgage Files, and all other
documents required to be delivered to Purchaser by Seller pursuant to this
Agreement which are or at any times come into the actual or constructive
possession or control of Seller and have not been delivered to the Purchaser, if
any, are and shall be held by Seller in trust for the benefit of Purchaser, and
in a custodial capacity only. No such documents shall be destroyed unless
electronically imaged, and then only to the extent such imaging would comply
with Applicable Requirements, and upon the written request of Purchaser, Seller
shall promptly deliver copies of such documents to Purchaser.

(iii) Except as otherwise provided in the Servicing Transfer Instructions, or
required by Applicable Requirements, Seller may provide the Mortgage File, and
the related servicing records in Seller’s possession, required to be delivered
to Purchaser by means of stored electronic data, properly indexed, in a format
reasonably acceptable to Purchaser, containing the relevant information in the
form of stored electronic images.

(iv) If any Collateral Documents, Mortgage Files, Servicing Files or related
servicing records with respect to any mortgage loans not ultimately included in
the sale of Servicing Rights hereunder (including those mortgage loans that may
be paid in full prior to the Sale Date) are delivered to Purchaser or its
Document Custodian, Purchaser shall return, or cause its Document Custodian to
return, such documents, files and records to Seller or it document custodian,
promptly upon notice or knowledge of such event.

(c) MERS and Assignments of Mortgage. With respect to those Mortgage Loans
registered with MERS as of the Transfer Date, Seller shall, within five days of
the Transfer Date, notify MERS, in accordance with MERS’ operating procedures,
of the sale of the Servicing Rights, and shall be responsible for the fees of
MERS related to reflecting Purchaser as the owner of the Servicing Rights. With
respect to any Mortgage Loans not registered with MERS as of the Transfer Date,
Seller shall, at its own cost and expense, within 30 days after the Transfer
Date prepare and record or cause to be prepared and recorded, as required by

 

30



--------------------------------------------------------------------------------

Applicable Requirements, all prior intervening Assignments of Mortgages and all
Assignments of Mortgages from Seller to Purchaser, and endorse or cause to be
endorsed the Mortgage Notes in blank without recourse or as otherwise required
by the Investor. Seller shall deliver to Purchaser all original recorded
Assignments of Mortgages promptly upon receipt of same from the applicable
recording offices or otherwise.

(d) Recertification. Seller shall obtain such Collateral Documents and shall
take such steps as are necessary to enable Purchaser or its designee, after the
Transfer Date, to obtain by the deadline required by Applicable Requirements any
required certification or recertification of Pools or Mortgage Loans in
connection with the transfer of Servicing Rights to Purchaser hereunder and/or
the transfer of the Collateral Documents to a new Document Custodian, including
delivery of Collateral Documents in accordance with the provisions of this
Agreement and Servicing Transfer Instructions. If Purchaser or its designee or
the Document Custodian returns a document to Seller for correction or missing
information, Seller, at its own cost and expense, shall promptly correct the
document or insert the appropriate information, record such document if
required, and return the document to Purchaser, its designee or the Document
Custodian, as applicable. If Seller does not take such actions and, as a result,
Purchaser cannot obtain by the deadline required by Applicable Requirements,
through the exercise of reasonable efforts after the Transfer Date, the
certification or recertification of any Pool or Mortgage Loan, then upon the
request of Purchaser, Seller shall (i) reimburse Purchaser for any reasonable,
out-of-pocket expense or cost incurred by Purchaser in attempting to obtain a
missing, inaccurate or incomplete document or the certification or
recertification by the required deadline and (ii) reimburse and indemnify
Purchaser for any Losses in accordance with the provisions of this Agreement.

Section 5.6 [Reserved].

Section 5.7 Escrows and Advances; Reconciliation. Unless otherwise set forth in
the Servicing Transfer Instructions, within two Business Days following the
Transfer Date, Seller shall remit and deliver to the Purchaser the Custodial
Funds and all other funds and collections held by Seller in connection with the
Mortgage Loans the Servicing Rights to which are being transferred on such
Transfer Date; provided that (i) Custodial Funds in the nature of Mortgagors’
escrow funds shall be provided net of Seller’s unrecovered and unreimbursed, T &
I Advances as to which Seller is entitled to reimbursement in accordance with
Section 3.2(d)), and (ii) Seller shall retain those Custodial Funds necessary to
provide the first remittance to Investor after the Transfer Date, and in the
event such amounts retained by Seller are insufficient for such remittance to
the Investor, the Purchaser shall provide to Seller the additional funds
necessary to pay these amounts by wiring immediately available funds to Seller
no later than three Business Days prior to the Investor-required remittance
date. Unless otherwise set forth in the Servicing Transfer Instructions,
(a) within five Business Days following the Sale Date, Seller shall provide to
Purchaser a reconciliation, as of the Sale Date, of the Custodial Funds held and
Advances outstanding as of such date; and (b) within five Business Days
following the Transfer Date, Seller shall provide to Purchaser a reconciliation,
as of the Transfer Date, of the Custodial Funds held and Advances outstanding as
of such date. In the event that any payment or other amount required under this
Section is not paid or remitted in a timely manner, the Party that failed to
timely make such payment or remittance also shall pay to the other Party
interest on such amounts at the Federal Funds Rate from the date such payment or
remittance was due through and including the date on which such payment or
remittance actually is made.

 

31



--------------------------------------------------------------------------------

Section 5.8 Escrow Interest and Analysis. Seller shall pay interest on escrows
through the day prior to the Transfer Date (and apply such interest to the
related Custodial Account on and as of the day prior to the Transfer Date) to
the extent interest with respect thereto is required to be paid under Applicable
Requirements for the benefit of Mortgagors under the Mortgage Loans. Seller
shall deliver to Purchaser appropriate information regarding the proper
application of such interest in accordance with the Servicing Transfer
Instructions. On or before the Transfer Date, Seller shall provide Purchaser
with a listing of each Mortgage Loan for which an escrow analysis was performed
within 60 days prior to the Transfer Date and for which changes in the
Mortgagor’s escrow account payment amount therefore are pending.

Section 5.9 Forwarding of Payments and Other Items. All bills (including tax and
insurance bills) pertaining to the Mortgage Loans which are due and payable on
or before the Transfer Date or with respect to which the earlier of the payment
deadline to take advantage of a discount or the payment deadline to avoid a
penalty is before, on or within 30 days after the Transfer Date shall be paid by
Seller provided that the bills have been released, and Seller shall pay such
bills in accordance with Applicable Requirements. All Mortgage Loan Payments and
other funds or payments, all other bills, and all transmittal lists or any other
information used to pay bills pertaining to the Mortgage Loans, and all
documents, notices, correspondence and other documentation related to the
Mortgage Loans, that are received by Seller after the Transfer Date shall be
forwarded by Seller, at Seller’s expense: (i) to Purchaser by overnight delivery
within one Business Day following Seller’s receipt thereof for the first 30 days
after the Transfer Date, (ii) to Purchaser by first class mail within one
Business Day following Seller’s receipt thereof for the next 30 days thereafter,
and (iii) unless otherwise provided by the Guides, to the sender thereof
(including Mortgagors, with respect to Mortgage Loan Payments) by first class
mail within one Business Day following Seller’s receipt thereof, with
appropriate notice of the transfer hereunder, for all periods following the 60th
day after the Transfer Date. All penalties and interest due on any Mortgage Loan
resulting from Seller’s failure to pay a bill or to forward bills or other items
to Purchaser as provided above shall be borne by Seller. Seller shall cooperate
with Purchaser to obtain tax bills with respect to which the earlier of the
payment deadline to take advantage of a discount or the payment deadline to
avoid a penalty is between the 31st and 60th day after the Transfer Date. All
documents, notices, correspondence and other documentation related to the
Mortgage Loans that are received by Seller after the Transfer Date shall clearly
indicate Purchaser’s and Seller’s loan numbers.

Section 5.10 Assignment of Flood and Tax Service Contracts. Seller shall assign
to Purchaser, effective as of the Transfer Date, fully paid, freely
transferable, life of the loan flood zone determination contracts with CoreLogic
and fully paid, freely transferable, life of the loan tax service contracts
issued by CoreLogic with respect to each of the Mortgage Loans. Seller shall
obtain the required consents, if any, to assign such contracts to Purchaser.
Seller shall undertake all obligations under this Section at its sole cost and
expense. If the Seller fails to assign any of such contracts with respect to a
Mortgage Loan, the Seller shall, within five Business Days of written notice
from the Purchaser, reimburse the Purchaser for all reasonable, out-of-pocket
costs and expenses payable to CoreLogic and associated with procuring such flood
zone determination contract and tax service contract for each such Mortgage
Loan.

 

32



--------------------------------------------------------------------------------

Notwithstanding the preceding sentence, if the Seller or its representative
delivers to Purchaser the following data related to a Mortgage Loan, no
reimbursement obligation under this Section 5.10 shall be owed to Purchaser:
P10P-2 file, Rev Adds File, Loan cross reference data.

Section 5.11 IRS Reporting. Seller shall, at its sole cost and expense, prepare
and file with the Internal Revenue Service all reports, forms, notices and
filings required by the Code and rules, regulations and interpretations
thereunder in connection with the Servicing Rights and Mortgage Loans, including
the reporting of all interest paid by Seller for the account of Mortgagors under
the Mortgage Loans for activity that occurs before the Transfer Date.

Section 5.12 Notification of Mortgagors, Insurance Companies, etc. By no later
than 30 days prior to the Transfer Date, each Party shall deliver to the other
Party for approval (which approval shall not be unreasonably withheld or
delayed) a form of Mortgagor notification letter in connection with the transfer
of the Servicing Rights. Seller’s notifications shall be in the form of the
Model Forms referred to in 12 C.F.R. 1024.33(b). At least 15 days prior to the
Transfer Date and otherwise in accordance with Applicable Requirements, Seller,
at its expense, shall mail the approved form of notification to the Mortgagors
of the transfer of the Servicing Rights and instruct the Mortgagors to deliver
all Mortgage Loan Payments and all tax and insurance notices to Purchaser after
the Transfer Date. Not more than 15 days after the Transfer Date and otherwise
in accordance with Applicable Requirements, Purchaser, at its expense, shall
mail the approved form of notification to the Mortgagors of the transfer of the
Servicing Rights and instruct the Mortgagors to deliver all Mortgage Loan
Payments and all tax and insurance notices to Purchaser after the Transfer Date.
Seller also shall, at its expense, notify any applicable taxing authority and
credit bureaus, the custodian of the Collateral Files, Purchaser’s and Seller’s
electronic data processing servicing bureau, and Insurers that the Servicing
Rights are being transferred and instruct such entities to deliver all tax
bills, payments, notices and insurance statements to Purchaser after the
Transfer Date. Purchaser, at its expense, shall prepare and mail notification to
the Mortgagors of the transfer of the Servicing Rights after the Transfer Date
in accordance with Applicable Requirements.

Section 5.13 SCRA Schedule. As promptly as practicable after the Effective Date
Seller shall provide to Purchaser a schedule of any Mortgage Loans subject to
the Servicemembers Civil Relief Act.

Section 5.14 Power of Attorney. Seller shall execute a reasonable number of
powers of attorney in the form attached hereto as Exhibit G to be used by
Purchaser as reasonably necessary to service the Mortgage Loans in accordance
with Applicable Requirements. Upon Seller’s reasonable request, Purchaser shall
execute a power of attorney in a reasonably agreed form, to be used by Seller as
reasonably necessary to service the Mortgage Loans in accordance with Applicable
Requirements.

Section 5.15 Cooperation. To the extent reasonably possible, the Parties shall
cooperate with and assist each other, as requested, in carrying out the purposes
of this Agreement. Purchaser and Seller shall cooperate after the Transfer Date
to resolve all customer complaints, disputes and inquiries related to activities
that occurred prior to the Transfer Date. Such activities may include, but shall
not be limited to, providing check copies, prior servicing histories, prior
correspondence and escrow analyses. Each Party will provide such information to
the other Party within a time period sufficient for such other Party to satisfy
its obligations under the Real Estate Settlement Procedures Act and all other
Applicable Requirements.

 

33



--------------------------------------------------------------------------------

Section 5.16 Loss Mitigation. Purchaser agrees to (a) accept and continue
processing any loan modification, deed in lieu, short sale, or other loss
mitigation requests pending at the time of the Transfer Date in accordance with
Applicable Requirements and (b) honor outstanding trial and permanent loan
modification, deeds in lieu, short sales, or other loss mitigation agreements as
of the Transfer Date in accordance with Applicable Requirements, in each case to
the extent the applicable Servicing File contains the relevant information with
respect to the foregoing, and subject to a change in facts or circumstances that
would make continuing or completing the foregoing inconsistent with or in
violation of the terms of Applicable Requirements. If required by Applicable
Requirements explicitly pertaining to loss mitigation and foreclosure avoidance,
the Mortgagor shall be a third party beneficiary of this Section 5.16 but only
to the extent of such requirement.

Section 5.17 Notice of Actions. For a period of five years following the
Transfer Date, Seller shall give prompt written notice to Purchaser of any
Action against Seller related to any Mortgage Loan that reasonably could be
expected to affect the servicing of such Mortgage Loan by Purchaser, to the
extent not also against Purchaser.

Section 5.18 Non-Solicitation. From and after the Sale Date, Seller shall not
permit its affiliates, officers, directors, shareholders, managers or employees,
and shall not cause any agents and/or independent contractors working on
Seller’s or its affiliates behalf, to, directly or indirectly, by telephone, by
mail, by facsimile, by personal solicitation or otherwise, (a) take any action
to solicit the Mortgagors for refinance or prepayment of the Mortgage Loans, in
whole or in part, (b) take any action to facilitate or encourage any Person to
solicit the Mortgagors for refinance or prepayment of the Mortgage Loans, in
whole or in part, or (c) disseminate to any third party, for compensation or
otherwise, any complete or partial list of the Mortgagors for the purpose of
solicitation of Mortgagors for the refinance or prepayment of the Mortgage
Loans. Nothing in this Section shall prohibit Seller from engaging in a mass
advertising program to the general public at large such as mass mailings based
on commercially acquired, non-targeted mailing lists or newspaper, radio or
television advertisements.

Section 5.19 Post-Transfer Servicing. From and after the Transfer Date,
Purchaser shall service the Mortgage Loans, or cause the servicing of the
Mortgage Loans, in accordance with Applicable Requirements.

 

34



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnification of the Purchaser.

(m) The Seller shall indemnify and hold the Purchaser, its shareholders and
Affiliates, and their respective officers, directors, employees and agents (the
“Purchaser Indemnified Parties”) harmless from, and will reimburse the Purchaser
Indemnified Parties for, any and all Losses incurred by any of them to the
extent that such Losses result from, are caused by or arise out of any one or
more of the following: (i) any breach of a representation or warranty made by
the Seller in this Agreement regardless of the existence of actual or
constructive knowledge of the Seller where such representation or warranty was
made subject to the Seller’s knowledge; (ii) the nonfulfillment or breach of any
term, covenant, condition, agreement or obligation of the Seller set forth in
this Agreement, or any default or failure to perform by the Seller under this
Agreement; and (iii) the failure to originate or service the Mortgage Loans
prior to the Transfer Date (including any failure by the Seller or any
Originator or Prior Servicer, or any employee, agent or representative acting on
their behalf, to originate, sell, pool and service the related Mortgage Loans
prior to the Transfer Date) in compliance with Applicable Requirements.

(n) The indemnity provided in this Section 6.1 shall remain in full force and
effect regardless of any investigation made by Purchaser or its representatives.
Further, for purposes of indemnification under this Section 6.1, a breach or
inaccuracy of a representation or warranty contained in this Agreement shall be
deemed to occur or exist either if such representation or warranty is actually
inaccurate or breached or if such representation or warranty would have been so
breached or inaccurate if such representation or warranty had not contained any
limitation or qualification as to materiality, material adverse effect, or
material adverse change (it being the intention of the Parties that the
Purchaser Indemnified Parties shall be indemnified and held harmless from and
against any and all Losses resulting from, arising out of or relating to the
failure of any such representation or warranty to be true, correct and complete
in any respect, determined in each case without regard to materiality, material
adverse effect, or material adverse change). Additionally, for purposes of
indemnification under this Section 6.1, a breach or inaccuracy of a
representation or warranty contained in this Agreement shall be deemed to occur
or exist regardless of any exception to such representation or warranty
disclosed by the Seller. The Foreclosure of a Mortgage Loan shall not be deemed
to cut-off Losses in respect of the related REO Property.

Section 6.2 Repurchase of Mortgage Loans, REO Property and Servicing Rights.
Subject to any limitations of the Investor, the Purchaser may require the Seller
to accept the reassignment from the Purchaser of the applicable Servicing Rights
and/or repurchase the related Mortgage Loan or REO Property from the Purchaser,
or if permitted under Applicable Requirements repurchase the Mortgage Loan or
REO Property directly from the Investor, if (a) any Mortgage Loan is an Excluded
Loan, or (b) the Investor demands that the Purchaser repurchase a Mortgage Loan
or REO Property or remove a Mortgage Loan from a Pool based on a fact or
circumstance that pertains to the period prior to the Transfer Date. The Seller
shall repurchase the Servicing Rights at a price equal to the Purchase Price
Percentage multiplied by

 

35



--------------------------------------------------------------------------------

the outstanding principal balance of the related Mortgage Loan (or, if such
Mortgage Loan has been converted to an REO Property, the outstanding principal
balance at the time of foreclosure) and shall reimburse Purchaser for any
outstanding Advances related to such Mortgage Loan made in accordance with
Applicable Requirements, and shall repurchase the Mortgage Loan or REO Property,
if applicable, at a price equal to the amount necessary to repurchase such
Mortgage Loan or REO Property from the Investor or remove it from the applicable
Pool, including all amounts necessary to satisfy the Investor’s indemnification
or make-whole request, as may be the case, and including interest thereon
calculated at the Mortgage Interest Rate through the last day of the month of
repurchase.

If the Investor demands the repurchase of one or more Mortgage Loan(s) or REO or
requires the reassignment of the Servicing Rights, the Party receiving such
demand will promptly notify the other Party in writing together with a copy of
such demand. If Purchaser receives such a demand from the Investor, Purchaser
will notify the Seller and deliver to Seller a copy of the related demand within
ten Business Days after Purchaser’s receipt of such demand, or such other date
as mutually agreed by the Parties. Seller agrees to review the demand and, if
Seller disputes the demand, Seller agrees further (i) to provide notice of
intent to appeal to Purchaser within ten Business Days, or such other period as
mutually agreed by the Parties, and (ii) to deliver to Purchaser a written
appeal together with all information required to support such appeal within 35
days after Purchaser notifies Seller of the Investor’s demand, or such other
period as mutually agreed by the Parties. Purchaser may reasonably revise and
supplement any documentation and written appeal in its reasonable discretion;
Seller shall, if requested by Purchaser or at Seller’s reasonable request and
permitted by the Investor, participate in discussions with the Investor related
to a demand, if any occur. If Seller agrees with the demand, Seller shall
deliver a written notice to Purchaser of its agreement with such demand within
ten Business Days after Purchaser notifies Seller of the Investor’s demand. The
Parties agree to cooperate in good faith and in a timely fashion regarding any
demands and appeals.

Subject to Applicable Requirements, when the Seller is required to repurchase a
Mortgage Loan or REO Property or accept the reassignment of the Servicing Rights
from the Purchaser, and does not seek to appeal such demand as provided in the
preceding paragraph, such repurchase or reassignment shall be accomplished by
the Seller within 30 days following receipt of written demand from the Purchaser
pursuant hereto, or such shorter period as required by the Investor. The
Purchaser may, as mutually agreed by the Parties, sub-service such repurchased
Mortgage Loan or REO Property for such period of time that will enable the
Parties to provide proper transfer notices to be given to the Mortgagor in
accordance with Applicable Requirements, but in no event for longer than 30
days, and the Purchaser shall be entitled to all Servicing Fees and Ancillary
Fees as consideration for sub-servicing the Mortgage Loan or REO Property. Upon
completion of such repurchase by the Seller, the Purchaser shall forward to
Seller on the third Business Day following receipt of proceeds as provided in
this Section 6.2, all Mortgage Files and Custodial Funds relating to such
Mortgage Loans, REO Property and/or Servicing Rights, as applicable, in
accordance with Applicable Requirements. Any failure to satisfy the timing
deadlines imposed by this Section 6.2 (other than those imposed by the Investor)
shall not result in forfeiture of any rights hereunder, but shall result only in
a diminution in the amount of recovery otherwise permitted by this Section 6.2
based upon any actual prejudice caused directly by such delay.

 

36



--------------------------------------------------------------------------------

Section 6.3 Compensatory Fees. The Seller shall reimburse the Purchaser for any
Compensatory Fees with respect to the Mortgage Loans which are asserted by an
Investor with respect to the servicing of any Mortgage Loan prior to the
Transfer Date; provided, that nothing herein is intended to limit or otherwise
impair the right or ability of the Seller to dispute with the applicable
Investor any responsibility or liability for such amounts claimed by such
Investor. For the avoidance of doubt, the Seller shall be responsible for all
Compensatory Fees imposed by an Investor prior to the Transfer Date or relating
to Mortgage Loans for which foreclosure has been completed prior to the Transfer
Date. The Purchaser shall notify the Seller within ten (10) Business Days of any
demand from an Investor for such amounts and permit the Seller to reasonably
contest and/or appeal such demands and, if requested by the Seller, the
Purchaser shall pay such amounts from funds provided by Seller subject to a
written reservation of the Seller’s rights to dispute such amounts. The Seller
shall provide the Purchaser with all funds relating to the payment of
Compensatory Fees that are the responsibility of the Seller pursuant to this
Section 6.3 in a timely manner so as to allow the Purchaser to comply with
Applicable Requirements regarding the payment of such amounts to the applicable
Investor.

Section 6.4 Indemnification of Seller.

(e) The Purchaser shall indemnify and hold the Seller, its shareholders and
Affiliates, and their respective officers, directors, employees and agents (the
“Seller Indemnified Parties”) harmless from, and will reimburse the Seller
Indemnified Parties for, any and all Losses incurred by any of them to the
extent that such Losses result from, are caused by or arise out of any one or
more of the following: (i) any breach of a representations or warranty made by
the Purchaser in this Agreement, regardless of the existence of actual or
constructive knowledge of the Purchaser where such representation or warranty
was made subject to the Purchaser’s knowledge; (ii) the nonfulfillment or breach
of any term, covenant, condition, agreement or obligation of the Purchaser set
forth in this Agreement, or any default or failure to perform by Purchaser under
this Agreement; or (iii) the failure to service the Mortgage Loans after the
Transfer Date (including any failure by the Purchaser, any subservicer, or any
employee, agent or representative acting on their behalf, to service the related
Mortgage Loans after to the Transfer Date) in compliance with Applicable
Requirements.

(f) The indemnity provided in this Section 6.4 shall remain in full force and
effect regardless of any investigation made by Seller or its representatives.
Further, for purposes of indemnification under this Section 6.4, a breach or
inaccuracy of a representation or warranty contained in this Agreement shall be
deemed to occur or exist either if such representation or warranty is actually
inaccurate or breached or if such representation or warranty would have been so
breached or inaccurate if such representation or warranty had not contained any
limitation or qualification as to materiality, material adverse effect, or
material adverse change (it being the intention of the Parties that the Seller
Indemnified Parties shall be indemnified and held harmless from and against any
and all Losses resulting from, arising out of or relating to the failure of any
such representation or warranty to be true, correct and complete in any respect,
determined in each case without regard to materiality, material adverse effect,
or material adverse change.)

 

37



--------------------------------------------------------------------------------

Section 6.5 Notice and Settlement of Claims.

(a) Each Party to this Agreement shall notify the other Party in writing of the
existence of any material fact known to it giving rise to any obligations of the
other Party under Article VI, including any claim brought by a third party or
the commencement of any Action which may give rise to any such obligations
(each, a “Claim”); provided, however, that the Indemnified Party shall only
submit claims for indemnification for Losses that do not involve a Claim, only
upon the earlier of: (i) a monthly basis, or (ii) in aggregate amounts that
equal or exceed $[***]. The failure or delay in providing notice shall not
relieve a Party obligated to provide indemnification (“Indemnifying Party”) of
any obligation to indemnify or reimburse the other Party (“Indemnified Party”)
hereunder unless such failure or delay materially prejudices the rights or
increases the liability of the Indemnifying Party with respect to the matter as
to which such notice relates, and then such Indemnifying Party’s obligation to
indemnify or reimburse hereunder shall be reduced only by the amount that it
actually has been damaged thereby. The Indemnifying Party may, at its own cost
and expenses, assume and control defense of any Claim, including the right to
designate counsel and to control, all negotiations, litigation, settlements,
compromises and appeals of any such Claim or potential Claim; provided that such
counsel shall be reasonably satisfactory to the Indemnified Party in the
exercise of its reasonable discretion. Notwithstanding the foregoing, if the
Purchaser is the Indemnified Party and the Purchaser reasonably believes that
the assumption of the defense or prosecution of all or a portion of such Claim
by the Purchaser is necessary to assure that its right or ability to enforce a
material portion of its other Mortgage Loans or Servicing Rights or to assure
that its method of doing business or its authority and approvals to service are
not materially impaired, then, upon notice to the Seller from the Purchaser, the
Seller shall permit such assumption by Purchaser. The Party not controlling the
defense or prosecution of any such Claim may participate at its own costs and
expense. Neither the Indemnifying Party nor the Indemnified Party shall be
entitled to settle, compromise, decline to appeal, or otherwise dispose of any
Claim, without the written consent of the other Party, which consent shall not
be unreasonably withheld or delayed. Following the discharge of the Indemnifying
Party’s obligations with respect to any Claim under this Article VI, the
Indemnified Party shall, subject to Applicable Requirements, assign to the
Indemnifying Party any and all related Claims against third parties. Within 15
Business Days after receipt, the Indemnified Party shall refund to the
Indemnifying Party the amounts of all recoveries received by the Indemnified
Party with respect to any claim with respect to which it is reimbursed for
Losses. The obligations of the Indemnifying Party under this Section 6.5 shall
include Losses for Claims that are settled (with the Indemnifying Party’s prior
written consent) whether or not such settlement includes any acknowledgment or
admission of fault, liability or breach by the Indemnifying Party.

(b) Following the receipt of written notice from the Indemnified Party of a
Claim, the Indemnifying Party shall (i) seek to cure the problem giving rise to
the demand, if possible, and (ii) within 30 days or such lesser time as may be
required by the Investor, Insurer or third party claimant, pay the amount for
which it is liable or otherwise take the actions which it is required to take.
As to any Claim for which notice is given as hereinbefore provided, the
corresponding obligation of indemnity shall continue to survive, until whichever
of the following events first occurs: (1) the Indemnifying Party shall have
discharged its obligation of indemnity to the Indemnified Party with respect to
such claim, as required hereunder or (2) a court of competent jurisdiction shall
have finally determined that the Indemnifying Party is not liable to the
Indemnified Party with respect to such claim.

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

38



--------------------------------------------------------------------------------

ARTICLE VII

TERMINATION

Section 7.1 Termination. This Agreement and the Parties obligations to engage in
or complete the transaction contemplated hereby may be terminated prior to the
Transfer Date as follows:

(a) by mutual written consent of the Parties;

(b) by the Purchaser or the Seller, by written notice to the other Party, if the
other Party fails to comply in any material respect with any term, covenant,
condition or agreement applicable to it hereunder, and does not cure such
failure within 30 days notice from the Purchaser or the Seller, as applicable;

(c) by the Purchaser or the Seller, by written notice to the other Party, if the
other Party breaches any of the representations or warranties made by it
hereunder in any material respects, and does not cure such breach within 30 days
notice from the Purchaser or the Seller, as applicable;

(d) by the Purchaser or the Seller, by written notice to the other Party, if any
condition precedent to the Purchaser or the Seller’s obligations, as applicable,
under this Agreement is not met within the specified time period; provided,
however, that neither of the Parties may terminate this Agreement pursuant to
this Section 7.1(d) if such Party is in breach in any material respect of any of
its representations, warranties, covenants, obligations, conditions or
agreements set forth herein; or

(e) by the Purchaser, by written notice to the Seller, if the Investor Consent
is revoked by Investor before June 30, 2014, or such other date mutually agreed
in writing by the Seller and Purchaser.

Section 7.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 7.1, this Agreement shall forthwith become void and have no
further force, except that the provisions of this Section 7.2 and Sections 6.1,
6.4, 6.5, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10, 8.11, 8.14, and 8.15,
and any other provision which, by its terms, relates to post-termination rights
or obligations, shall survive such termination of this Agreement and remain in
full force and effect. If this Agreement is terminated between the Sale Date and
Transfer Date, within two Business Days after such termination, the Seller shall
return to the Purchaser any portions of the Purchase Price paid by the Purchaser
to the Seller pursuant to this Agreement, and the Purchaser shall return any
documents or information concerning the Mortgage Loans or Servicing Rights to
the Seller. Other than in the event of a termination by Seller pursuant to
Section 7.1(b) or (c), or in a termination by Seller pursuant to Section 7.1(d)
and Purchaser is in breach in any material respect of any of its
representations, warranties, covenants, obligations, conditions or agreements
set forth herein, Seller shall pay Purchaser interest on such portions of the
Purchase Price at the Federal Funds Rate from the date originally paid by the
Purchaser to the date returned to the Purchaser. The termination of this
Agreement shall not affect the rights of either Party with respect to any
liabilities incurred or suffered by such Party as a result of the

 

39



--------------------------------------------------------------------------------

breach by the other Party of any of its representations, warranties, covenants
or agreements in this Agreement. The right to terminate this Agreement shall be
in addition to any other rights of the Parties under this Agreement, at law or
equity.

 

40



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Exclusivity. From the Effective Date to the earlier of the Sale Date
or the termination of this Agreement in accordance with the terms hereof, the
Seller shall not, and shall cause its affiliates and agent to not, directly or
indirectly, initiate, encourage, entertain or accept any bid, submission,
proposal or offer to purchase directly or indirectly all or a portion of the
Servicing Rights.

Section 8.2 Confidentiality. All information which is not public knowledge
(including Mortgagor or customer information of any kind, proprietary business
procedures, servicing fees or prices, policies or business plans) disclosed
heretofore or hereafter by either Party to the other Party (including its
attorneys, accountants or other representatives) in connection with the
transaction contemplated hereby (including the existence of this Agreement and
the terms hereof) shall be kept confidential by the other Party and shall not be
disclosed to any third party by such Party without the other Party’s consent
except (a) as contemplated herein or as reasonably necessary to effectuate the
transaction contemplated hereby, (b) to the extent it is or hereafter becomes
public knowledge or becomes lawfully obtainable form other sources, (c) to the
extent required by Applicable Law or (d) in working with legal counsel,
auditors, taxing authorities or other Governmental Authorities.

Notwithstanding any other express or implied agreement to the contrary, the
Parties agree and acknowledge that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to any of them relating to such tax treatment and tax structure,
except to the extent that confidentiality is reasonably necessary to comply with
U.S. federal or state securities laws. For purposes of this paragraph, the terms
“tax treatment” and “tax structure” have the meanings specified in Treasury
Regulation section 1.6011-4(c).

Section 8.3 Costs and Expenses; Broker’s Fees. Each of the Parties hereto shall
bear its own fees, costs, expenses and commissions of financial, legal and
accounting advisors and other advisor and brokers incurred in connection with
the due diligence, negotiation and execution of this Agreement. The Seller shall
be responsible for any fees, costs and expenses relating to obtaining the
Investor Consents, the transfer of the Servicing Rights to the Purchaser and any
fees or other amounts owed to the Investor, any custodian or a Prior Subservicer
with respect to the period prior to the Transfer Date. Each Party covenants and
agrees that, in the event such Party enters into an agreement to pay any
finder’s, agent’s, broker’s, advisor’s or originator’s fee arising out of or in
connection with the subject matter of this Agreement, such Party shall be solely
responsible for all such fees.

 

41



--------------------------------------------------------------------------------

Section 8.4 Notices. Except as otherwise expressly permitted by this Agreement,
all notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given: (a) when
received, if given in person, by courier or by a national overnight delivery
service, return receipt requested, (b) five Business Days after deposit in the
United States mail if delivered by registered or certified mail, return receipt
requested, to the appropriate addresses, facsimile number or email address set
forth below:

 

If to the Seller:    HomeStreet, Inc.    601 Union St., Suite 2000    Seattle,
WA 98101    Attention: Susan Greenwald, SVP, Single Family Operations Director
   With a copy to:    HomeStreet, Inc.    601 Union St., Suite 2000    Seattle,
WA 98101    Attention: Godfrey Evans, EVP, General Counsel, Chief Administrative
Officer    With a copy to:    Eric J. Edwardson    K&L Gates LLP    1601 K
Street N.W.    Washington D.C. 20006

 

If to the Purchaser:

  

SunTrust Mortgage, Inc.

  

901 Semmes Avenue

  

Richmond, VA 23224

  

Attention: Executive Vice President – Capital Markets

  

With a copy to:

  

SunTrust Mortgage, Inc.

  

1001 Semmes Avenue

  

Richmond, VA 23224

  

Attention: Legal Department

Section 8.5 Entire Agreement; Amendments and Waivers. This Agreement constitutes
the entire understanding between the Parties with respect to the subject matter
hereof and supersedes all prior or contemporaneous oral or written
communications regarding same. This Agreement shall not be modified, amended or
in any way altered except by an instrument in writing signed by the Parties. No
failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

42



--------------------------------------------------------------------------------

Section 8.6 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 8.7 Submission to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY
(I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY MATTERS
CONTEMPLATED HEREBY; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THE DEFENSE OF AN INCONVENIENT FORUM IN ANY
ACTION OR PROCEEDING IN ANY SUCH COURT; (III) CONSENTS TO SERVICE OF PROCESS
UPON IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED
FOR NOTICES HEREUNDER OR BY ANY OTHER MANNER IN ACCORDANCE WITH LAW; AND (IV)
AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

Section 8.8 Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND ABSOLUTELY WAIVES
TO THE FULLEST EXTENT PERMITTED BY LAW THE RIGHT TO A TRIAL BY JURY IN ANY
DISPUTE IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT OR ANY
MATTERS CONTEMPLATED HEREBY, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR
APPROPRIATE TO EFFECT SUCH WAIVER.

Section 8.9 General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:
(a) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender; (b) accounting
terms not otherwise defined herein have the meanings assigned to them in
accordance with generally accepted accounting principles; (c) references herein
to “Articles,” “Sections,” “Subsections,” “Paragraphs,” and other Subdivisions
without reference to a document are to designated Articles, Sections,
Subsections, Paragraphs and other subdivisions of this Agreement; (d) reference
to a Subsection without further reference to a Section is a reference to such
Subsection as contained in the same Section in which the reference appears, and
this rule shall also apply to Paragraphs and other subdivisions; (e) the words
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular provision; (f) the term “include”
or “including” shall mean without limitation by reason of enumeration; and
(g) reference to any other document referenced herein shall include all
amendments and modifications thereto and any exhibits, schedules or other
supplements thereto.

 

43



--------------------------------------------------------------------------------

Section 8.10 Effect of Headings; Exhibits; No Strict Construction. The Article
and Section headings herein are for convenience only and shall not affect the
construction hereof. The Schedules and Exhibits to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
The Parties acknowledge that this Agreement and related documents have been
prepared jointly, and shall not be strictly construed against either Party.

Section 8.11 Severability Clause. Any part, provision, representation or
warranty of this Agreement which is prohibited or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Agreement which is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall
be ineffective, as to such jurisdiction, to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction as to any Mortgage Loan
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by Applicable Law, the Parties hereto
waive any provision of law which prohibits or renders void or unenforceable any
provision hereof. If the invalidity of any part, provision, representation or
warranty of this Agreement shall deprive any Party of the economic benefit
intended to be conferred by this Agreement, the Parties shall, in good-faith,
enter into negotiations to place each Party in materially the same economic
position as each Party would have been in except for such invalidity.

Section 8.12 Due Diligence. The Seller agrees that the provision of any
information and documents by the Seller, and the review thereof and
determinations made by the Purchaser in connection with its due diligence review
of any information and documents, shall have no bearing on, and shall not limit
the effect of, the Seller’s representations, warranties, covenants, indemnities
and other obligations under this Agreement, or any rights or remedies of the
Purchaser.

Section 8.13 Survival. Notwithstanding anything else to the contrary herein, all
warranties, representations, covenants, indemnities and other agreements of the
Parties set forth herein shall survive the Effective Date, the Sale Date and the
Transfer Date.

Section 8.14 No Remedy Exclusive. No remedy under this Agreement is intended to
be exclusive of any other available remedy, but each remedy shall be cumulative
and shall be in addition to any remedies given under this Agreement, under any
other agreement, or existing at law or in equity.

Section 8.15 Successors and Assigns; Third Party Beneficiaries. This Agreement
shall bind and inure to the benefit of and be enforceable by the Seller and the
Purchaser and their respective permitted successors and assigns. This Agreement
shall not be assigned, pledged or hypothecated by either Party without the prior
written consent of other Party, which consent may be withheld by the other Party
in its sole discretion, and any such purported assignment shall be

 

44



--------------------------------------------------------------------------------

null and void and of no effect. This Agreement is for the sole benefit of the
Parties and their respective successors and permitted assigns, and, except as
expressly set forth herein, nothing herein expressed or implied shall give or be
construed to give to any Person, other than the Parties and such respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

Section 8.16 Sale Treatment. It is the express intention of the Parties that the
transaction contemplated hereby be, and be construed as, a sale of the Servicing
Rights related to the Mortgage Loans by the Seller and not a pledge of the
Servicing Rights related to the Mortgage Loans by the Seller to the Purchaser to
secure a debt or other obligation of the Seller. Accordingly, the Seller and the
Purchaser shall each treat the transaction as a sale in their business records,
tax returns and financial statements. The Seller covenants to do all things
reasonably requested by the Purchaser to perfect the sale of the Servicing
Rights, including providing (and does hereby provide) authorization to the
Purchaser to file any financing statements appropriate or necessary to perfect
such sale.

Section 8.17 Reproduction of Documents. This Agreement and any documents related
hereto may be reproduced by any photographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process. The Parties agree
that any such reproduction shall, after any applicable authentication, be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a Party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.

Section 8.18 Further Assurances. Each Party shall, at any time and from time to
time, promptly, upon the reasonable request of the other Party or its
representatives, execute, acknowledge, deliver or perform all such further acts,
deeds, assignments, transfers, conveyances, and assurances as may be required
for the better vesting and confining to Purchaser and its successors and assigns
of title to Servicing Rights or as shall be necessary to effect the transaction
contemplated hereby.

Section 8.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original and all of which, taken together, shall constitute but one and
the same agreement. The Parties agree that this Agreement and signature pages
may be transmitted between them by facsimile or electronic images and that faxed
or electronically imaged signatures shall constitute original signatures and is
binding upon the applicable Party.

[Signature appear on next page]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned Parties has caused this Servicing
Rights Purchase and Sale Agreement to be duly executed in its name by one of its
duly authorized officers, all as of the date first above written

 

HOMESTREET BANK By:  

/s/ Darrell Van Amen

Name:  

Darrell Van Amen

Title:  

Executive Vice President

SUNTRUST MORTGAGE, INC. By:  

/s/ Hakan Beygo

Name:  

Hakan Beygo

Title:  

Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FIELDS TO BE INCLUDED IN MORTGAGE LOAN SCHEDULE

 

  •   Loan Number

 

  •   Current Principal Balance

 

  •   Current Payment Amount (P&I)

 

  •   Current Tax & Insurance Payment Amount

 

  •   Current Total Payment Amount

 

  •   Original Principal and Interest Payment Amount

 

  •   Origination Date

 

  •   First Payment Date

 

  •   Original Loan Amount

 

  •   Original Loan Term

 

  •   Original Interest Rate

 

  •   Original Property Value

 

  •   Original LTV

 

  •   Original Combined LTV

 

  •   Original Property Valuation

 

  •   Income Documentation

 

  •   DTI Ratio Back-end at Origination

 

  •   DTI Ratio Front-end at Origination

 

  •   Original FICO

 

  •   Occupancy

 

  •   Lien Position at Origination

 

  •   Loan Source

 

  •   Loan Purpose Coding

 

  •   Number of Units

 

  •   Mortgage Insurance Coverage Percentage at Origination

 

  •   Property Type

 

  •   Balloon Flag

 

  •   Balloon Term

 

  •   Buydown Flag

 

  •   Interest Only at Origination

 

  •   Interest Type at Origination

 

  •   Product Type at Origination

 

  •   Escrow Balance: (Taxes, Insurance (Hazard, Flood, Wind, FHA/MPI) that will
expire within 60 days after Transfer Date; Outstanding bills; Pay all items due
prior to and within 30 days after Transfer Date. (MSP Users: 1AT))

 

  •   Escrow Advance Balance

 

  •   Suspense Balance



--------------------------------------------------------------------------------

  •   Restricted Escrow Balance

 

  •   Reserve Balance

 

  •   Escrow Amount at Origination

 

  •   Late Charge Balance

 

  •   Recoverable Corporate Advance Balance

 

  •   Third Party Recoverable Corporate Advance Balance

 

  •   Investor Name

 

  •   LO Type Description

 

  •   Loan Matures Date

 

  •   Net Servicing Fee

 

  •   Property Alpha State Code

 

  •   Property Type Code Description

 

  •   Foreclosure Stop Code Description

 

  •   Bankruptcy Status

 

  •   Man Code



--------------------------------------------------------------------------------

EXHIBIT B-1

ESTIMATED PURCHASE PRICE COMPUTATION WORKSHEET

 

    

Loan Count

  

UPB

Loans in Servicing Sale Offering             Less: Prepayments          Less:
UPB Paydown          Less: Loan Kicks Estimated Population and UPB as of
Settlement       Purchase Price %       Estimated Purchase Price Proceeds      
         Less: 10% Holdback Amount

Estimated Amount to be Wired

06/30/2014

     



--------------------------------------------------------------------------------

EXHIBIT B-2

PURCHASE PRICE COMPUTATION WORKSHEET

 

    

Loan Count

  

UPB

Loans in Servicing Sale Offering               Less: Prepayments      
        Less: UPB Paydown               Less: Loan Kicks       Population as of
06/20/2014       Purchase Price %      
Purchase Price Amount off of 06/20/14 Balance            Less: 10% Holdback
Amount       Amount Wired 06/30/2014       Population as of 06/30/2014      
Purchase Price Amount off of 06/30/14 Balance    $ —           Less: 10%
Holdback Amount       $ —           Less: 06/30/2014 Wire Amount       $ —  
Amount owed to (Purchaser)/Seller    $ —  



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BILL OF SALE

This BILL OF SALE (“Bill of Sale”), dated as of June 30, 2014 (the “Sale Date”),
is made and entered into by and between SUNTRUST MORTGAGE, INC., a Virginia
corporation (the “Purchaser”) HOMESTREET BANK, a Washington savings bank (the
“Seller”).

WITNESSETH:

WHEREAS, the Purchaser and the Seller have entered into that certain Servicing
Rights Purchase and Sale Agreement, dated as of June 30, 2014, by and between
the Purchaser and Seller (as amended, supplemented or otherwise modified from
time to time, “Purchase Agreement”); and

WHEREAS, by this Bill of Sale, Seller is vesting in the Purchaser its right,
title, interest and obligation in, to and under the Conveyed Assets as provided
herein.

NOW, THEREFORE, in consideration of Seller’s receipt of the Purchase Price and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and pursuant to the terms and subject to the conditions of
the Purchase Agreement, the Parties hereto agree as follows:

ARTICLE I

AGREEMENT

Section 1.01. Definitions. All capitalized terms used herein, but not otherwise
defined, shall have the meanings specified in the Purchase Agreement.

Section 1.02. Sale. Effective as of the Sale Date, the Seller does hereby sell,
transfer, assign, set over and convey to the Purchaser, and the Purchaser does
hereby accept, all beneficial right, title and interest in and to the Servicing
Rights to the Mortgage Loans on the Mortgage Loan Schedule attached hereto as
Schedule A and all rights related thereto, the related Advances, the related
Custodial Funds and the related Mortgage Files, on the terms and subject to
conditions more fully described in the Purchase Agreement.

Section 1.03. Governing Agreement. This Bill of Sale is expressly made subject
to the terms and provisions of the Purchase Agreement. The delivery of this Bill
of Sale shall not affect, alter, enlarge, diminish or otherwise impair any of
the representations, warranties, covenants, conditions, indemnities, terms or
provisions of the Purchase Agreement in any manner whatsoever, and all of the
representations, warranties, covenants, conditions, indemnities, terms and
provisions contained in the Purchase Agreement shall survive the delivery of
this Bill of Sale to the extent, and in the manner, set forth in the Purchase
Agreement. In the event of a conflict between the terms and provisions of this
Bill of Sale and the terms and provisions of the Purchase Agreement, the terms
and provisions of the Purchase Agreement shall govern and control.

Section 1.04. Successors and Assigns. The provisions of this Bill of Sale shall
bind the Seller and its successors and permitted assigns and inure to the
benefit of the Purchaser and its respective successors and permitted assigns.

Section 1.05. Interpretation. Titles and headings to sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Bill of Sale. Whenever the
context requires in this Bill of Sale, the singular shall include the plural,
and vice versa. This Bill of Sale shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted.



--------------------------------------------------------------------------------

Section 1.07. Governing Law. THIS BILL OF SALE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

Section 1.06. Execution in Counterparts. This Bill of Sale may be executed and
delivered in one or more original or facsimile counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same document. The Purchaser and Seller intend that faxed signatures and
electronically imaged signatures such as .pdf files shall constitute original
signatures and are binding on all Parties.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned Parties has caused this Bill of Sale
to be duly executed in its name by one of its duly authorized officers, all as
of the date first written above.

 

By:  

 

Printed:  

 

Title:  

 

SUNTRUST MORTGAGE, INC. By:  

 

Printed:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE A TO BILL OF SALE

MORTGAGE LOAN SCHEDULE

[provided electronically]



--------------------------------------------------------------------------------

EXHIBIT D

SERVICING TRANSFER INSTRUCTIONS

[attached]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LIMITED POWER OF ATTORNEY

                    , a                     of HomeStreet Bank (the “Prior
Servicer”), hereby constitutes and appoints SunTrust Mortgage, Inc. (“SunTrust”)
as its true and lawful attorney-in-fact, in its name, place and stead for the
purposes set forth below. This Limited Power of Attorney is being delivered
pursuant to that Servicing Rights Purchase and Sale Agreement dated as of
                    , 2014 between the Prior Servicer, as seller, and SunTrust,
as purchaser (as amended, restated and modified from time to time, the “Purchase
Agreement”).

NOW THEREFORE, in consideration of the mutual promises, obligations and
covenants contained herein and in the Purchase Agreement, and for good and
valuable consideration the receipt and adequacy of which is hereby acknowledged,
the Prior Servicer does hereby make, constitute and appoint SunTrust as the
Prior Servicer’s true and lawful attorney-in-fact in the Prior Servicer’s name,
place and stead, with respect to each mortgage loan, the servicing rights for
which have been sold by the Prior Servicer to SunTrust pursuant to the Purchase
Agreement, for the following:

 

1. Execute or file assignments of mortgages or deeds of trust, or of any
beneficial interest in a mortgage or deed of trust;

 

2. The modification or re-recording of a mortgage or deed of trust, where said
modification or re-recording is solely for the purpose of correcting the
mortgage or deed of trust to conform same to the original intent of the parties
thereto or to correct title errors discovered after such title insurance was
issued; provided the (i) said modification or re-recording, in either instance,
does not adversely affect the lien of the mortgage or deed of trust as insured
and (ii) otherwise conforms to the provisions of the related servicing
agreements;

 

3. The full satisfaction/release of a mortgage or deed of trust or full
conveyance upon payment and discharge of all sums secured thereby, including,
without limitation, cancellation of the related mortgage note;

 

4. Correct or otherwise remedy any errors or deficiencies contained in any
transfer or reconveyance documents provided or prepared by Prior Servicer,
including, but not limited to note indorsements;

 

5. To endorse checks in connection with optional insurance, loss drafts,
payoffs, payments, refunds and claims, and depositing the same into the
appropriate accounts.

The Prior Servicer gives SunTrust full power and authority to execute such
instruments and to do and perform all and every act and thing necessary and
proper to carry into effect the power or powers granted by or under this Limited
Power of Attorney as fully as the Prior Servicer might or could do, and any act
or thing lawfully down hereunder and in accordance with this Limited Power of
Attorney. This appointment is to be construed and interpreted as a limited power
of attorney and does not empower or authorize the said attorney-in-fact to do
any act or execute any document on behalf of the Prior Servicer not authorized
pursuant hereto.



--------------------------------------------------------------------------------

Without limiting the general application of the preceding paragraph, nothing
herein shall (a) permit SunTrust to commence, continue, or otherwise prosecute
or pursue any foreclosure proceedings in the name of Prior Servicer, or
(b) grant SunTrust the power to (i) initiate or defend any suit, litigation, or
proceeding in the name of Prior Servicer or be construed to create a duty of
Prior Servicer to initiate or defend any suit, litigation, or proceeding,
(ii) incur or agree to any liability or obligation in the name of or on behalf
of Prior Servicer, or (iii) execute any document or take any action on behalf
of, or in the name, place, or stead of, Prior Servicer, except as provided
herein.

All note indorsements executed pursuant to this Limited Power of Attorney shall
contain the words “without recourse,” and unless required by law, all others
documents of transfer executed pursuant to this Limited Power of Attorney shall
contain the following sentence: “This [insert document title] is made without
recourse to or against HomeStreet Bank, and without representation or warranty,
express or implied, by HomeStreet Bank”

The rights, power and authority of the attorney-in-fact granted in this
instrument will commence and be in full force in effect on the date of the
execution and such rights, power and authority will remain in full force and
effect until 11:59 p.m., Eastern Standard time, on the date that is three years
from such date (the “Termination Date”). This Limited Power of Attorney shall be
coupled with an interest and shall be irrevocable prior to the Termination Date.

The Prior Servicer agrees and represents to those dealing with SunTrust that
they may rely on this Limited Power of Attorney until the Termination Date. Any
and all third parties dealing with SunTrust may rely completely, unconditionally
and conclusively on the authority of SunTrust, and need not make any inquiry
about whether SunTrust is acting pursuant to the Purchase Agreement. Any third
party may rely upon a written statement by SunTrust that any particular mortgage
loan or related mortgaged property in question is subject to and included under
this Limited Power of Attorney or the Purchase Agreement.

Nothing herein shall be deemed to amend or modify the Purchase Agreement or the
respective rights, duties and obligations of the Prior Servicer or SunTrust
under the Purchase Agreement, and nothing herein shall constitute a waiver or
any rights or remedies thereunder.

THIS LIMITED POWER OF ATTORNEY IS ENTERED INTO AND SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF,                     has caused this Limited Power of
Attorney to be executed by its officer duly authorized this         day of
            , 2014.

 

 

 

By:  

 

Name:  

 

Title:  

 

STATE OF

 

 

COUNTY OF

 

 

The foregoing instrument was acknowledged before me, a notary public
commissioned in                     County,     , this         day of
                    , 2014 by                     (name of agent) as the
                    (title) of                     .

 

 

       

 

Seal

        Name        

 

Signature                     

 

        Notary registration number

 

       

My commission expires

       



--------------------------------------------------------------------------------

EXHIBIT F

PURCHASE PRICE PERCENTAGE

[***] percent [***]

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 